Exhibit 10.1
CREDIT AGREEMENT
dated as of August 24, 2011
among
PIKE ELECTRIC CORPORATION
as Borrower,
CERTAIN OTHER CREDIT PARTIES
PARTY HERETO FROM TIME TO TIME,
THE LENDERS PARTY HERETO,
and
REGIONS BANK,
as Administrative Agent and Collateral Agent
and
FIRST TENNESSEE BANK, N.A.,
as Syndication Agent
and
COMPASS BANK,
as Co-Syndication Agent
and
SUNTRUST BANK,
as Documentation Agent
and
BANK OF AMERICA, N.A.
as Co-Documentation Agent
REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Lead Arranger

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. DEFINITIONS AND INTERPRETATION
    1  
Section 1.1 Definitions
    1  
Section 1.2 Accounting Terms
    27  
Section 1.3 Rules of Interpretation
    27  
Section 2 LOANS AND LETTERS OF CREDIT
    28  
Section 2.1 Revolving Loans
    28  
Section 2.2 Swingline Loans
    30  
Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein
    32  
Section 2.4 Pro Rata Shares; Availability of Funds
    35  
Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes
    36  
Section 2.6 Scheduled Principal Payments
    37  
Section 2.7 Interest on Loans
    37  
Section 2.8 Conversion/Continuation
    39  
Section 2.9 Default Rate of Interest
    39  
Section 2.10 Fees
    40  
Section 2.11 Prepayments/Commitment Reductions
    41  
Section 2.12 Application of Prepayments
    42  
Section 2.13 General Provisions Regarding Payments
    42  
Section 2.14 Sharing of Payments by Lenders
    44  
Section 2.15 Defaulting Lenders
    44  
Section 2.16 Removal or Replacement of Lenders
    45  
Section 3 YIELD PROTECTION
    46  
Section 3.1 Making or Maintaining LIBOR Loans
    46  
Section 3.2 Increased Costs
    48  
Section 3.3 Taxes
    49  
Section 3.4 Mitigation Obligations; Designation of a Different Lending Office
    52  
Section 4 GUARANTY
    52  
Section 4.1 The Guaranty
    52  
Section 4.2 Obligations Unconditional
    53  
Section 4.3 Reinstatement
    54  
Section 4.4 Certain Waivers
    54  
Section 4.5 Remedies
    54  
Section 4.6 Rights of Contribution
    55  
Section 4.7 Guaranty of Payment; Continuing Guaranty
    55  
Section 5 CONDITIONS PRECEDENT
    55  
Section 5.1 Conditions Precedent to Initial Credit Extension
    55  
Section 5.2 Conditions to Each Credit Extension
    57  
Section 6 REPRESENTATIONS AND WARRANTIES
    57  
Section 6.1 Corporate Status; Compliance with Law
    57  
Section 6.2 Power and Authority
    57  
Section 6.3 No Violation
    57  
Section 6.4 Litigation
    58  
Section 6.5 Use of Proceeds; Margin Regulations
    58  
Section 6.6 Governmental Approvals
    58  
Section 6.7 Investment Company Act
    58  
Section 6.8 True and Complete Disclosure
    58  
Section 6.9 Financial Condition; Financial Statements
    59  
Section 6.10 Security Interests
    59  
Section 6.11 Tax Returns and Payments
    59  

 

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.12 Compliance with ERISA
    60  
Section 6.13 Subsidiaries
    60  
Section 6.14 Intellectual Property
    60  
Section 6.15 Pollution and Other Regulation
    60  
Section 6.16 Properties
    61  
Section 6.17 Labor Matters
    61  
Section 6.18 Holding Company Status
    61  
Section 6.19 No Default
    61  
Section 6.20 Regulation H
    61  
Section 7 AFFIRMATIVE COVENANTS
    62  
Section 7.1 Information Covenants
    62  
Section 7.2 Books Records and Inspections
    63  
Section 7.3 Maintenance of Insurance
    63  
Section 7.4 Payment of Taxes
    63  
Section 7.5 Franchises
    64  
Section 7.6 Compliance with Contractual Obligations and Laws, Statutes, etc.
    64  
Section 7.7 ERISA
    64  
Section 7.8 Good Repair
    65  
Section 7.9 Payment of Obligations
    65  
Section 7.10 Environmental Laws
    65  
Section 7.11 Use of Proceeds
    65  
Section 7.12 New Subsidiaries and Guaranty Joinder
    65  
Section 7.13 Collateral Interests
    66  
Section 7.14 Further Assurances
    67  
Section 8 NEGATIVE COVENANTS
    67  
Section 8.1 Changes in Business
    67  
Section 8.2 Consolidation, Merger, Sale of Assets, etc.
    68  
Section 8.3 Liens
    69  
Section 8.4 Indebtedness
    70  
Section 8.5 Advances, Investments and Loans
    72  
Section 8.6 Prepayments of Indebtedness; Amendments to Documents, etc.
    73  
Section 8.7 Restricted Payments
    73  
Section 8.8 Transactions with Affiliates
    74  
Section 8.9 Sales and Leasebacks
    74  
Section 8.10 Changes in Fiscal Periods
    75  
Section 8.11 Consolidated Fixed Charge Coverage Ratio
    75  
Section 8.12 Leverage Ratio
    75  
Section 9 EVENTS OF DEFAULT; Remedies; Application of Funds
    75  
Section 9.1 Events of Default
    75  
Section 9.2 Remedies
    77  
Section 9.3 Application of Funds
    78  
Section 10 AGENCY
    79  
Section 10.1 Appointment and Authority
    79  
Section 10.2 Rights as a Lender
    79  
Section 10.3 Exculpatory Provisions
    80  
Section 10.4 Reliance by Administrative Agent
    81  
Section 10.5 Delegation of Duties
    81  
Section 10.6 Resignation of Administrative Agent
    81  
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders
    82  
Section 10.8 No Other Duties, etc.
    82  
Section 10.9 Administrative Agent May File Proofs of Claim
    82  
Section 10.10 Collateral and Guaranty Matters
    83  

 

ii



--------------------------------------------------------------------------------



 



              Page  
Section 11 MISCELLANEOUS
    84  
Section 11.1 Notices; Effectiveness; Electronic Communications
    84  
Section 11.2 Expenses; Indemnity; Damage Waiver
    85  
Section 11.3 Set-Off
    86  
Section 11.4 Amendments and Waivers
    87  
Section 11.5 Successors and Assigns
    89  
Section 11.6 Independence of Covenants
    92  
Section 11.7 Survival of Representations, Warranties and Agreements
    92  
Section 11.8 No Waiver; Remedies Cumulative
    92  
Section 11.9 Marshalling; Payments Set Aside
    92  
Section 11.10 Severability
    92  
Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights
    93  
Section 11.12 Headings
    93  
Section 11.13 Applicable Laws
    93  
Section 11.14 WAIVER OF JURY TRIAL
    94  
Section 11.15 Confidentiality
    94  
Section 11.16 Usury Savings Clause
    95  
Section 11.17 Counterparts; Integration; Effectiveness
    95  
Section 11.18 Electronic Execution of Assignments and Other Documents
    95  
Section 11.19 USA PATRIOT Act
    95  

 

iii



--------------------------------------------------------------------------------



 



Appendices

     
Appendix A
  Lenders, Commitments and Commitment Percentages
Appendix B
  Notice Information

Schedules

     
Schedule 2.3
  Existing Letters of Credit
Schedule 6.4
  Litigation and Legal Proceedings
Schedule 6.11
  Tax Returns and Payments
Schedule 6.12
  ERISA
Schedule 6.13
  Subsidiaries
Schedule 6.15
  Environmental
Schedule 6.16
  Properties and Regulation H
Schedule 8.3(d)
  Existing Liens
Schedule 8.4(d)
  Existing Indebtedness
Schedule 8.5(d)
  Existing Investments
Schedule 8.8
  Transactions with Shareholders and Affiliates

Exhibits

     
Exhibit 2.1
  Form of Funding Notice
Exhibit 2.3
  Form of Issuance Notice
Exhibit 2.5-1
  Form of Revolving Loan Note
Exhibit 2.5-2
  Form of Swingline Note
Exhibit 2.8
  Form of Conversion/Continuation Notice
Exhibit 7.1(d)
  Form of Compliance Certificate
Exhibit 11.5
  Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of August 24, 2011 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among PIKE ELECTRIC
CORPORATION, a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”).
RECITALS:
WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
revolving credit facilities for the purposes set forth herein; and
WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
Section 1. DEFINITIONS AND INTERPRETATION
Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
“Adequate Assurance” means, (i) with respect to Letter of Credit Obligations,
such assurance as the Issuing Bank may require in its discretion, and (ii) with
respect to Swingline Loans, such assurance as the Swingline Lender may require
in its discretion, in each case, that any Defaulting Lender will be capable of
honoring its obligations to fund its portion of Letter of Credit Obligations and
Swingline Loans, and participation interests therein, including existing and
future obligations hereunder and under the other Credit Documents, or that the
Borrower has adequately covered the risk to the Issuing Bank or Swingline
Lender, as applicable, of the failure of the Defaulting Lender to honor such
obligations. Adequate Assurance may be in the form of cash collateral, posting
of letters of credit or other arrangement, in each in form, amount and other
respects satisfactory to the Issuing Bank or Swingline Lender, as applicable, in
their discretion; provided, that the Issuing Bank or Swingline Lender, as
applicable, would consider the Borrower’s providing Cash Collateral to the
Administrative Agent, for the benefit of the Issuing Bank or Swingline Lender,
as applicable, to secure a Defaulting Lender’s share of the Letter of Credit
Obligations or Swingline Loans, as applicable, to be “Adequate Assurance” with
regard thereto.

 

 



--------------------------------------------------------------------------------



 



“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average British Bankers Association Interest Settlement Rate for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (c) in the event the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to quotation rate (or the arithmetic mean of rates) offered
to first class banks in the London interbank market for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Adjusted LIBOR
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one, minus (b) the Applicable
Reserve Requirement.
“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.
“Administrative Agent” means Regions Bank, as referenced in the introductory
paragraph hereto, together with its successors and assigns.
“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.
“Affected Lender” shall have the meaning provided in Section 3.1(b).
“Affected Loans” shall have the meaning provided in Section 3.1(b).
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
provided, however, that LG and its affiliates shall be deemed not to be
Affiliates of the Borrower or any of its Subsidiaries. For purposes of this
definition, the Borrower and its Subsidiaries shall not be considered
“Affiliates” of the Borrower and its Subsidiaries.
“Agent” means each of the Administrative Agent and the Collateral Agent.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders, as referenced in Section 2.1(a). The Aggregate Revolving Commitments on
the Closing Date are Two Hundred Million Dollars ($200,000,000).
“Agreement” means this Agreement, as amended, modified, extended, renewed or
replaced, as referenced in the opening paragraph.

 

2



--------------------------------------------------------------------------------



 



“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.
“Applicable Margin” means (a) from the Closing Date through the date two
Business Days immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.1(d) for the fiscal quarter
ending June 30, 2011, the percentage per annum based upon Pricing Tier III in
the table set forth below and (b) thereafter, the percentage per annum
determined by reference to the table set forth below using the Leverage Ratio as
set forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 7.1(d), with any increase or decrease
in the Applicable Margin resulting from a change in the Leverage Ratio becoming
effective on the date two Business Days immediately following the date on which
such Compliance Certificate is delivered.

                                              Adjusted     Base     Letter of  
      Pricing       LIBOR Rate     Rate     Credit     Commitment   Level  
Leverage Ratio   Loans     Loans     Fee     Fee  
I
  Greater than or equal to 3.00:1.0     3.00 %     1.50 %     3.00 %     0.625 %
II
  Greater than or equal to 2.50:1.0, but less than 3.00:1.0     2.75 %     1.25
%     2.75 %     0.500 %
III
  Greater than or equal to 2.00:1.0, but less than 2.50:1.0     2.50 %     1.00
%     2.50 %     0.500 %
IV 
  Greater than or equal to 1.50:1.0, but less than 2.00:1.0     2.25 %     0.75
%     2.25 %     0.375 %
V
  Less than 1.50:1.0     2.00 %     0.50 %     2.00 %     0.375 %

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance therewith, then, upon the request of the
Required Lenders, Pricing Level I as set forth in the table above shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (y) the determination of the
Applicable Margin for any period shall be subject to the provisions of
Section 2.7(e).
“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate,
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(ii) any category of extensions of credit or other assets which include LIBOR
Loans. A LIBOR Loan shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to
time to the applicable Lender. The rate of interest on LIBOR Loans shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------



 



“Asset Sale” shall mean the sale, transfer or other disposition by the Borrower
or any Subsidiary of the Borrower of any asset or property to any Person other
than the Borrower or any Subsidiary of the Borrower (other than sales, transfers
or other dispositions in the ordinary course of business and sales of assets
pursuant to Sections 8.2(e), (g) and (h) and 8.9) (including any sale and
leaseback of assets and any sale of a mortgage of real property held by the
Borrower or any of its Subsidiaries as mortgagee).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form approved by the
Administrative Agent.
“Attributed Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.
“Authorized Officer” shall mean, for purposes of certifying or confirming
matters relating to Organizational Documents, incumbency and like matters, the
secretary or an assistant secretary, and for other purposes, the chief executive
officer, president, chief operating officer, chief financial officer, chief
accounting officer, treasurer, corporate controller, or an assistant treasurer,
assistant controller or other senior officer designated in writing and, in the
case of any such other senior officer, reasonably acceptable to the
Administrative Agent.
“Bankruptcy Code” shall have the meaning provided in Section 9.1(e).
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of one percent (0.5%) and (iii) the LIBOR Index Rate
in effect on such day plus one percent (1.0%). Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Index Rate shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Borrower” shall mean Pike Electric Corporation, a Delaware corporation, as
referenced in the opening paragraph of this Agreement.
“Borrower Common Stock” shall mean the common stock of the Borrower.
“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of LIBOR Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

 

4



--------------------------------------------------------------------------------



 



“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of North Carolina or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.
“Capital Lease” as applied to any Person shall mean any lease of (or arrangement
conveying the right to use) any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP, is classified and
accounted for as a capital lease on the balance sheet of that Person.
“Capital Lease Obligations” as applied to any Person shall mean all obligations
under Capital Leases of such Person in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, the Issuing Bank and/or
Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than six months from the date of acquisition, (ii) Dollar denominated demand or
time deposits, certificates of deposit and bankers’ acceptances of (x) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (y) any bank whose short-term commercial paper rating
from Standard & Poor’s Ratings Group, a division of The McGraw Hill Corporation,
or its successor or assign which remains in the business of rating
creditworthiness of commercial paper (“S&P”) is at least A-1 or the equivalent
thereof or from Moody’s Investors Services, Inc. or its successor or assign
which remains in the business of rating creditworthiness of commercial paper
(“Moody’s”) is at least P-1 or the equivalent thereof (any such bank, an
“Approved Lender”), in each case with maturities of not more than six months
from the date of acquisition, (iii) commercial paper issued by any Lender or
Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within six months after the date of
acquisition and (iv) money market funds that (x) comply with the criteria set
forth in SEC Rule 2a-7 under the ICA, (y) are rated at least AA+ by S&P and at
least, Aal by Moody’s and (z) have portfolio assets of at least $5,000,000,000.

 

5



--------------------------------------------------------------------------------



 



“Cash Proceeds” shall mean, with respect to any Asset Sale or Qualified
Sale/Leaseback Transaction, the aggregate cash payments (including any cash
received by way of deferred payment pursuant to a note or installment receivable
or purchase price adjustment receivable or otherwise issued in connection with
such Asset Sale or Qualified Sale/Leaseback Transaction, other than the portion
of such deferred payment constituting interest, but only as and when so
received) received by the Borrower and/or any Subsidiary therefrom.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean and include (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding the JEP Group or members of
the LG Group becoming or obtaining rights (whether by means or warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rule 13(d)(3) and
13(d)(5) of the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of the Borrower; or (ii) the Borrower shall cease to
own and control, of record and beneficially, directly, 100% of each class of
outstanding Capital Stock of Enterprises; or (iii) Enterprises shall issue any
Capital Stock (or any security convertible into any of its Capital Stock) which
is not pledged to the Administrative Agent for the benefit of the Lenders.
“Closing Date” means August 24, 2011.
“Collateral” means the collateral identified in, and at any time covered by, the
Security Documents.
“Collateral Agent” shall have the meaning provided in the introductory paragraph
hereto, together with its successors and assigns.
“Commitments” means the Revolving Commitments.
“Commitment Fee” shall have the meaning provided in Section 2.10(a).
“Compliance Certificate” means the officer’s compliance certificate referenced
in Section 7.1(d), a form of which is attached as Exhibit 7.1(d).

 

6



--------------------------------------------------------------------------------



 



“Consolidated Capital Expenditures” shall mean, for any period for the Borrower
and its Subsidiaries, the aggregate of all expenditures for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
plant, property and equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of the Borrower and its Subsidiaries plus consulting
fees and expenses relating thereto, excluding (a) any such expenditure to the
extent made with the proceeds of any sale or disposition of fixed or capital
assets, so long as such proceeds are so reinvested and applied within twelve
months of such sale, (b) any such expenditure made to restore, replace or
rebuild property to a similar condition of such property immediately prior to
any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds or condemnation awards relating
to any such damage, loss, destruction or condemnation, (c) all such expenditures
in connection with Permitted Business Acquisitions and (d) any such expenditures
made in connection with any Qualified Sale/Leaseback Transaction.
“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash.
“Consolidated EBITDA” shall mean, for any period for the Borrower and its
Subsidiaries, (a) Consolidated Net Income, plus, without duplication and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (i) all income tax expense, (ii) Consolidated
Interest Expense, (iii) depreciation and amortization expense, (iv) amortization
of intangibles (including, but not limited to, goodwill), capitalized consulting
fees and organization costs, (v) any non-recurring expenses, or extraordinary
expenses or losses in each case not incurred in the ordinary course of business
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (vi) any non-cash
compensation and related expenses, (vii) other non-cash charges reducing
Consolidated Net Income, including any amortized or unamortized fees or expenses
associated with prepayment by the Borrower of outstanding Indebtedness on the
Closing Date under that certain Second Amended and Restated Credit Agreement,
dated as of July 29, 2009, among the Borrower and the lenders party thereto
(e.g., amortization of deferred loan fees) but excluding any such non-cash
charge to the extent that it represents an accrual or reserve for potential cash
charge in any future period or amortization of a prepaid cash charge that was
paid in a prior period, (viii) expenses attributable to any step-up in the value
of inventory as a result of the application of purchase accounting in connection
with any acquisition or recapitalization or as a result of any LIFO adjustment,
(ix) any contingent or deferred payments (including earnout payments, noncompete
payments and consulting payments) made to sellers in Permitted Business
Acquisitions, (x) non-cash write-offs (including write-offs of goodwill and for
restructuring charges), (xi) reasonable fees and expenses incurred in connection
with either a Permitted Business Acquisition or Restricted Payments, and (xii)
reasonable fees and expenses incurred in connection with this Agreement and the
transactions contemplated thereby, minus (A) any non-recurring or extraordinary
income or gains, and (B) other non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period). For purposes of this Agreement, Consolidated EBITDA shall be adjusted
on a pro forma basis to include, as of the first day of any applicable period,
any Permitted Business Acquisitions closed during such period, including,
without limitation, adjustments reflecting any non-recurring costs and any
extraordinary expenses (including reasonable anticipated cost-savings) of any
Permitted Business Acquisitions closed during such period subject to review and
approval by the Administrative Agent in its reasonable discretion.
“Consolidated EBITDAR” shall mean, for any period for the Borrower and its
Subsidiaries, the sum of (i) Consolidated EBITDA, plus (ii) rent and lease
expense.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period for the
Borrower and its Subsidiaries, the ratio of
(a) the sum of (i) Consolidated EBITDAR, minus (ii) the cash-paid portion of
income tax expense, minus (iii) Consolidated Capital Expenditures of up to
$20,000,000 (representing a “maintenance” level for capital expenditures for
purposes of calculation of this ratio and not a limit on capital expenditures
generally), to

 

7



--------------------------------------------------------------------------------



 



(b) the sum of (i) Consolidated Cash Interest Expense, plus (ii) rent and lease
expense, plus (iii) current maturities of Consolidated Total Funded Debt
(excluding, for purposes hereof, amounts due hereunder on the Revolving
Commitment Termination Date) for the period of the prior four consecutive fiscal
quarters, plus (iv) Restricted Payments, provided that if at any time a
Restricted Payment is made the Leverage Ratio is less than 2.75:1.0 on a Pro
Forma Basis after giving effect thereto, then such Restricted Payment shall not
be included in the calculation of this ratio.
Except as otherwise expressly provided, the applicable period shall be the
period of four consecutive fiscal quarters ending on or immediately preceding
the date of determination.
“Consolidated Interest Expense” shall mean, for any period for the Borrower and
its Subsidiaries, total interest expense determined in accordance with GAAP, but
including, in any event, the interest component under Capital Leases and
Synthetic Leases and the implied interest component under Securitization
Transactions, and excluding, in any event, any prepayment charges associated
with the prepayment or repayment of other Consolidated Total Funded Debt, and
provided that where Interest Rate Agreements are in effect, determinations will
be made on a net basis after giving effect to such Interest Rate Agreement.
“Consolidated Net Income” shall mean for any period, the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.
“Consolidated Total Funded Debt” shall mean, as at any date of determination,
the aggregate amount of all Indebtedness (other than Indebtedness described in
clauses (f) (other than in respect of drawings under any letter of credit to the
extent not reimbursed within two Business Days after the date thereof) and
(g) of the definition of Indebtedness), of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP and, in the case of
the Borrower, Indebtedness in respect of the Loans.
“Contingent Obligations” shall mean as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, or (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection, or guaranties for
performance or collection of an Affiliate, both in the ordinary course of
business. The amount of any Contingent Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

8



--------------------------------------------------------------------------------



 



“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Notes, the Security
Documents, the Fee Letter, any documents or certificates executed by the
Borrower in favor of the Issuing Bank relating to Letters of Credit, and all
other documents, instruments or agreements executed and delivered by a Credit
Party for the benefit of any Agent, any Issuing Bank or any Lender in connection
herewith or therewith.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin, if any, applicable
to such Loans plus two percent (2%) per annum, and (b) with respect to Adjusted
LIBOR Rate Loans, the Adjusted LIBOR Rate plus the Applicable Margin, if any,
applicable to Adjusted LIBOR Rate Loans plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline

 

9



--------------------------------------------------------------------------------



 



Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15) upon delivery of written notice of
such determination to the Borrower, the Issuing Bank, the Swingline Lender and
the Lenders.
“Deferred Compensation Agreement” shall mean any agreement entered into in
connection with the Deferred Compensation Plan.
“Deferred Compensation Plan” shall mean the Pike Deferred Compensation Plan,
effective March 1, 2011, as amended.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person or a
Defaulting Lender or an Affiliate of a Defaulting Lender) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Bank and the Swingline Lender, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, (B) a natural person, or (C) a Defaulting
Lender or an affiliate of a Defaulting Lender without the consent of the
Borrower, the Administrative Agent, the Issuing Bank and the Swingline Lender as
provided in Section 11.05(b)(vii).
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

10



--------------------------------------------------------------------------------



 



“Enterprises” shall mean Pike Enterprises, Inc., a North Carolina corporation.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued, or any written approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials arising from alleged injury
or threat of injury to health, safety or the environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
health, safety or hazardous or toxic materials, substances or wastes, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq.: the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990. 33 U.S.C. §
2701 et seq. and any applicable state and local or foreign counterparts or
equivalents.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with a Credit Party or a Subsidiary of a Credit Party would be
deemed to be a “single employer” within the meaning of Section 414 of the Code.
“Event of Default” shall have the meaning provided in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

11



--------------------------------------------------------------------------------



 



“Excluded Property” means, with respect to any Credit Party, including any
Person that becomes a Credit Party after the Closing Date, (a) all real and
personal property located outside of the United States, (b) all Leaseholds,
(c) any personal property in which the perfection of liens and security
interests are governed other than by (i) the filing of financing statements,
possession or control as provided under the Uniform Commercial Code, (ii) the
filing of notices of security interest with the United States Copyright Office
and the United States Patent and Trademark Office, or (iii) in the case of motor
vehicles and rolling stock subject to a registration of title with the state,
the provisions of applicable state law regarding the creation and perfection of
a security interest therein (including, a requirement for notation of lienholder
on the title therefor), (d) the portion of Equity Interests in First-Tier
Foreign Subsidiaries not required to be pledged hereunder, and the Equity
Interests of Foreign Subsidiaries that are not First-Tier Foreign Subsidiaries,
and (e) any property that is the subject of a Lien permitted under
Section 8.3(k) and any permit, license, contract, lease or instrument where the
documentation therefor prohibits the grant of security interest to secure the
Obligations or provides for the termination thereof or other rights in such
case, if and to the extent that such provisions are not rendered ineffective by
the provisions of the Uniform Commercial Code or other applicable law.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income or gross receipts (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.3(f)(ii), and (B) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.16), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of 3.3(b)(ii), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.3(b)(ii) or 3.3(d).
“Existing Indebtedness” shall have the meaning set forth in Section 8.4(d).
“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.3.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
“Fee Letter” means that (i) certain letter agreement dated July _____, 2011
between the Borrower and the Lead Arranger, and (ii) for any Issuing Bank, any
letter agreement between the Borrower and the Issuing Bank, in each case as
amended, modified, extended, renewed or replaced.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is directly
owned (95% or more) by the Borrower or a Domestic Subsidiary.

 

12



--------------------------------------------------------------------------------



 



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fuel Hedge Agreements” shall mean all swap, cap, collar, floor, future or
option agreements or other similar arrangements or agreements, each of which is
for the purpose of hedging the price of diesel fuel related to the operations of
the Borrower and its Subsidiaries and not for speculative purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Notice” means a notice substantially in the form of Exhibit 2.1.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 8, including defined terms as used therein, are subject (to the
extent provided therein) to Section 1.2.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Obligations” shall have the meaning provided in Section 4.1(a).
“Guarantors” means (a) each Person identified on the signature pages hereto as a
“Guarantor”, (b) each other Person that becomes a Guarantor pursuant to the
terms hereof, and (c) with respect to the Obligations consisting of Hedging
Obligations of the Subsidiaries under Hedge Agreements and Treasury Management
Agreements, the Borrower, in each case together with their successors and
permitted assigns.
“Guaranties” shall mean the guaranties provided by the Borrower and the
Subsidiary Guarantors hereunder or pursuant to a separate guaranty agreement.
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contains
polychlorinated biphenyls, and radon gas and (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law.

 

13



--------------------------------------------------------------------------------



 



“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement evidencing, memorializing or confirming
Hedging Obligations of a Person, including without limitation Fuel Hedge
Agreements.
“Hedging Obligations” of any Person shall mean any and all obligations and
liabilities of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, future
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction, arrangement or agreement (including any option with respect to any
of these transactions) or any combination thereof, whether or not any such
transaction is governed by or subject to any master agreement and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.
“ICA” shall have the meaning provided in Section 6.7.
“Indebtedness” of any Person shall mean without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (specifically excluding trade
payables not overdue by more than 90 days incurred in the ordinary course of
such Person’s business and other than obligations under deferred compensation
plans, including the RSI Deferred Compensation Liability), excluding any
contingent obligations in respect of performance based earnout payments and any
other contingent obligations with respect to any deferred payments in connection
with

 

14



--------------------------------------------------------------------------------



 



any Permitted Business Acquisitions, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
the Attributed Principal Amount of all obligations under Capital Leases,
Synthetic Leases and Securitization Transactions of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party to
reimburse any bank or other Person under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any Capital Stock of such Person or any warrants,
rights or options to acquire such Capital Stock, (h) all Contingent Obligations
of such Person in respect of Indebtedness of a primary obligor, (i) all
Indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness and
(j) for the purposes of Sections 8.3, 9.1(d) and 9.3 only, all obligations of
such Person in respect of Hedge Agreements; provided, that any guaranty of the
Borrower or any of its Subsidiaries in respect of obligations of the Borrower’s
Subsidiaries that do not constitute Indebtedness shall not be considered
“Indebtedness” of the Borrower. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefore.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee (regardless of whether any Indemnitee is a party thereof), in any
manner relating to or arising out of (i) this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions, the syndication of the credit
facilities provided for herein or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in any commitment
letter delivered by any Lender to the Borrower with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrower or any of its Subsidiaries.

    “Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 11.2(b).

 

15



--------------------------------------------------------------------------------



 



“Index Rate” means, for any Index Rate Determination Date, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the rate determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being Reuters Screen LIBOR01 Page) for deposits with a term equivalent
to one month in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to such Index Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average British Bankers Association Interest Settlement Rate for deposits
with a term equivalent to one month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to such Index Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Regions Bank or any
other Lender selected by the Administrative Agent, for which the Index Rate is
then being determined with maturities comparable to one month as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
Index Rate Determination Date.
“Index Rate Determination Date” shall mean, for purposes of the definition of
Base Rate, the date of determination of the Base Rate.
“Intellectual Property” or “intellectual property” means all trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights.
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
“Interest Payment Date” means with respect to (i) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar month, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Adjusted LIBOR Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one, two, three or six months, as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and (c) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date.
“Interest Rate Agreement” shall mean any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates.

 

16



--------------------------------------------------------------------------------



 



“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, any successor statute and the
regulations thereunder.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than another Credit Party);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Borrower from any Person (other
than the Borrower), of any Equity Interests of such Person; (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the Ordinary Course of Business) or capital contributions by the Borrower or any
of its Subsidiaries to any other Person (other than another Credit Party),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
Ordinary Course of Business and (iv) all investments consisting of any
exchange-traded or over the counter derivative transaction, including any Hedge
Agreement. The amount of any Investment shall be the original cost of such
Investment of the type described in clauses (i), (ii) and (iii), plus the cost
of all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
minus amounts returned in cash in respect of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.
“Issuing Bank” means Regions Bank and any other Lender hereunder acceptable to
the Borrower and the Administrative Agent which may agree to act as an Issuing
Bank hereunder, in their capacity as issuer of Letters of Credit hereunder,
together with successors and assigns in such capacity; provided that (i) any
such Lender is not a Defaulting Lender, and (ii) any such successor or assign in
such capacity shall have agreed to be the Issuing Bank hereunder.
“JEP Group” means J. Eric Pike and his Affiliates, provided the Borrower and its
Subsidiaries shall not be considered “Affiliates” of J. Eric Pike for purposes
of this definition.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Credit Party be considered to be a
Joint Venture.
“Lead Arranger” means Regions Capital Markets, a division of Regions Bank.
“Leasehold” of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lenders” means the Persons with loans and commitments hereunder shown on
Appendix A, as updated from time to time to reflect an increase in or
termination of commitments or establishment of a new tranche hereunder, together
with successors and assigns in accordance with the provisions hereof. Unless
context requires otherwise, the term “Lenders” shall include the Swingline
Lender.

 

17



--------------------------------------------------------------------------------



 



“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.
“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i) and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) One Hundred Million Dollars ($100,000,000) and (ii) the aggregate unused
amount of the Revolving Commitments then in effect.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.
“Leverage Ratio” shall mean at any date the ratio of Consolidated Total Funded
Debt at such date to Consolidated EBITDA for the four consecutive fiscal
quarters ending on or immediately preceding such date.
“LG” shall mean Lindsay Goldberg L.P., a Delaware limited partnership.
“LG Group” shall mean LGB Pike LLC, LGB Pike II LLC and (a) any Affiliate of LGB
Pike LLC or LGB Pike II LLC (collectively, the “LGB Pike LLC Affiliates”),
(b) any officer or employee of LGB Pike LLC, LGB Pike II LLC or any LGB Pike LLC
Affiliate (collectively, the “LGB Pike LLC Associates”), (c) the heirs,
executors, administrators, testamentary trustees, legatees or beneficiaries of
any LGB Pike LLC Associate and (d) a trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or general or limited partners of
which, include only LGB Pike LLC, LGP Pike II LLC, LGB Pike LLC Affiliates, LGB
Pike LLC Associates, their spouses, their lineal descendants and any other
members of their families.
“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (i) the Index Rate by (ii) an amount equal to
(a) one, minus (b) the Applicable Reserve Requirement.
“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.
“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or the LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

 

18



--------------------------------------------------------------------------------



 



“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
“Liquidity” means, at any time, for the Borrower and its Subsidiaries, the sum
of (i) unrestricted cash and Cash Equivalents on hand, and (ii) undrawn
availability under the Aggregate Revolving Commitments.
“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
LIBOR Loans comprising such Loans.
“Loan Obligations” means the Revolving Obligations.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations, liabilities (contingent or otherwise) or
financial condition of the Borrower and its Subsidiaries taken as a whole or
(b) the validity or enforceability of this Agreement or any of the other Credit
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.
“Material Real Property” shall mean (i) the fee-owned Real Property identified
as such on Schedule 6.16, and (ii) other fee-owned Real Property with a fair
market value, including improvements, determined by the Borrower in its
reasonable judgment, of $1,000,000 or more. Leasehold interests as tenant will
not be considered for purposes hereof.
“Material Subsidiary” shall mean and include, at any time, any Subsidiary of the
Borrower that (x) has assets at such time comprising 10% or more of the
consolidated assets of the Borrower or (y) had net income in the then most
recently ended fiscal year of the Borrower comprising 10% or more of the
consolidated net income of the Borrower for such fiscal year and shall in any
event include (x) the Borrower and (y) any other Subsidiary of the Borrower that
at such time would constitute a “Significant Subsidiary” as defined in SEC
Rule 1-02 promulgated under SEC Regulation S-X, as amended or any replacement
rule.
“Mortgage” means (a) each mortgage, deed of trust, security deed or like
instrument given by any of the Credit Parties, as grantor, to the Collateral
Agent, for the benefit of the holders of the Obligations, and (b) any other such
instruments that may be given by any Person pursuant to the terms hereof, as
such instruments may be amended and modified from time to time.
“Mortgaged Properties” shall mean those Material Real Properties which are the
subject of a Mortgage.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Cash Proceeds” shall mean, with respect to any Asset Sale or Qualified
Sale/Leaseback Transaction, the Cash Proceeds resulting therefrom net of
expenses of sale or recovery (including, without limitation, reasonable
attorneys’, accountants’, other advisors’ and banking and investment banking
fees, environmental and solvency related fees, all legal, title and recording
tax expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes paid or reasonably estimated to be
payable, as a consequence of such Asset Sale or Qualified Sale/Leaseback
Transaction) and the payment of principal, premium and interest of Indebtedness
secured by the asset which is the subject of the Asset Sale or Qualified
Sale/Leaseback Transaction and required to be, and which is, repaid under the
terms thereof as a result of such Asset Sale or Qualified Sale/Leaseback
Transaction (other than any Lien in favor of the Administrative Agent for the
benefit of the Lenders), and incremental income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

19



--------------------------------------------------------------------------------



 



“Non-Consenting Lender” shall have the meaning provided in Section 2.16(a).
“Note” means a Revolving Loan Note or a Swingline Note.
“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.
“Obligations” means, collectively, (i) all loans, indebtedness, obligations,
indemnities and reimbursement obligations, contingent or absolute, of every type
or description, and at any time existing, owing by the Credit Parties to the
Administrative Agent, the Collateral Agent, any Lender or any Indemnitee
pursuant to the terms of this Agreement or any other Credit Document (including,
but not limited to, interest and fees that accrue after the commencement of any
bankruptcy or insolvency proceedings, regardless of whether allowed or allowable
in such proceedings or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code), (ii) all obligations of the Credit Parties under any Hedge
Agreement with a Lender or an Affiliate of a Lender to the extent permitted
hereunder, and (iii) all obligations of the Credit Parties under Treasury
Management Agreements with a Lender or an Affiliate of a Lender; provided that
(x) obligations under Hedge Agreements and Treasury Management Agreements shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that and for so long as the other Obligations are so secured and guaranteed, and
(y) any release of collateral or guarantors effected in the manner permitted
hereunder or under any other Loan Documents shall not require the consent of the
providers under the Hedge Agreements or Treasury Management Agreements.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Ordinary Course of Business” shall mean, with respect to any transaction
involving any Person, the ordinary course of business of such Person taken in
good faith and not for the purpose of evading any term, provision or restriction
of this Agreement or the other Credit Documents.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension with respect to a Letter of Credit
occurring on such date and any other changes in the amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by the Borrower of any drawing under any Letter of Credit.

 

20



--------------------------------------------------------------------------------



 



“Participant” has the meaning specified in Section 11.5(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ER1SA, or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any of its Subsidiaries of all or substantially all the assets of, or shares or
other equity interests in, a Person or division or line of business of a Person
(other than inventory, leases, materials and equipment in the ordinary course of
business) if immediately after giving effect thereto: (a) no Default or Event of
Default shall exist immediately before or immediately after giving effect
thereto on a Pro Forma Basis, (b) Liquidity will be at least $10,000,000, in
each case, after giving effect thereto on a Pro Forma Basis, (c) all
transactions related thereto shall be consummated in all material respects in
accordance with applicable laws, (d) no Material Adverse Effect would be likely
to result therefrom and (e)(i) the Borrower shall have delivered to the
Administrative Agent not later than 10 Business Days after consummation of the
acquisition a Pro Forma Compliance Certificate demonstrating that, upon giving
effect to such acquisition and the cost savings expected (such cost savings
determined in the good faith judgment of the management of the Borrower at such
time subject to review and approval by the Administrative Agent in its
reasonable discretion) on a Pro Forma Basis, the Borrower would be in compliance
with the financial covenants set forth in Sections 8.11 and 8.12 as of the most
recent fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 7.1(a) or (b), together with all relevant financial
information for such subsidiary or assets (to the extent reasonably available),
and (ii) after giving effect to such transaction, any acquired or newly formed
subsidiary shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 8.4).
“Permitted Letter of Credit Facility” shall mean a letter of credit facility
providing for the issuance of cash collateralized letters of credit to the
Borrower which letter of credit facility may be secured as permitted pursuant to
Section 8.3(o).
“Permitted Liens” shall mean all Liens permitted pursuant to Section 8.3.
“Permitted Preferred” shall mean any preferred stock of the Borrower.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent for the benefit of
the holders of the Secured Obligations (as defined therein), and any other
pledge agreements that may be given by any Person pursuant to the terms hereof,
in each case as the same may be amended and modified from time to time.
“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

21



--------------------------------------------------------------------------------



 



“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.
“Pro Forma Compliance Certificate” means a certificate of an Authorized Officer
of the Borrower containing reasonably detailed calculation of the Consolidated
Fixed Charge Coverage Ratio and the Leverage Ratio as of the most recent fiscal
quarter end for which the Borrower has delivered financial statements pursuant
to Section 7.1(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.
“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Margin” and determining compliance with the covenants hereunder, that such
transaction shall be deemed to have occurred as of the first day of the period
of four consecutive fiscal quarters ending as of the end of the most recent
fiscal quarter for which annual or quarterly financial statements shall have
been delivered in accordance with the provisions hereof. Further, for purposes
of making calculations on a “Pro Forma Basis” hereunder, (a) in the case of any
Asset Sale, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Asset Sale shall be excluded to the extent relating to any period prior to
the date thereof and (ii) Indebtedness paid or retired in connection with such
Asset Sale shall be deemed to have been paid and retired as of the first day of
the applicable period; and (b) in the case of any Acquisition, merger or
consolidation, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject
thereof shall be included to the extent relating to any period prior to the date
thereof and (ii) Indebtedness incurred in connection with such Acquisition,
merger or consolidation, shall be deemed to have been incurred as of the first
day of the applicable period (and interest expense shall be imputed for the
applicable period assuming prevailing interest rates hereunder).
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Qualified Sale/Leaseback Transactions” mean sale-leaseback transactions
involving the fleet of commercial vehicles, any Real Property owned by the
Borrower or any of its Subsidiaries (other than any such transaction entered
into to acquire any such assets of a type described in Section 8.9(a)), provided
that (i) the consideration received by the Borrower and any of its Subsidiaries
in connection therewith shall consist solely of cash in an amount not less than
the fair market value of the assets sold, and (ii) the resulting lease shall be
permitted by Sections 8.4(k) and 8.9.
“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Refunded Swingline Loans” as defined in Section 2.2(b)(iii).
“Register” shall have the meaning provided in Section 2.5(b).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

22



--------------------------------------------------------------------------------



 



“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Reimbursement Date” shall have the meaning provided in Section 2.3(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Pension Plan or Multiemployer Plan as to which the 30-day
notice requirement has not been waived by the PBGC.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Revolving Commitments or, if the Commitments shall
have expired or been terminated, Lenders holding in the aggregate more than 50%
of the Loan Obligations (including, in each case, the aggregate amount of each
Lender’s risk participation and funded participation in Letter of Credit
Obligations and Swingline Loans); provided that the commitments of, and the
portion of the Loan Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Restricted Payment” means, as to any Person, (i) the payment of any dividends
(other than dividends payable solely in Capital Stock of such Person) or return
of any capital to its stockholders or making any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeeming,
retiring, purchasing or otherwise acquiring, directly or indirectly, for
consideration, any shares of any class of its Capital Stock now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of such shares), or setting aside any funds for any of the
foregoing purposes, or permitting any of its Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the Capital Stock
of the Borrower or any other Subsidiary of the Borrower that is not a Credit
Party (excluding any purchase by any Subsidiary of Capital Stock of any of its
Subsidiaries), as the case may be, now or hereafter outstanding (or any options
or warrants or stock appreciation rights issued by such Person with respect to
its Capital Stock), and (ii) any prepayment, redemption, defeasance, repurchase
or other payment of principal prior to stated maturity on any Subordinated Debt.
“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment.

 

23



--------------------------------------------------------------------------------



 



“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is Two Hundred Million Dollars ($200,000,000).
“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Committed Amount and the denominator of which is
Aggregate Revolving Commitments. The initial Revolving Commitment Percentages
are set forth on Appendix A.
“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.
“Revolving Commitment Termination Date” means the earliest to occur of
(i) August 24, 2015; (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 9.2.
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.
“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.
“RSI Deferred Compensation Liability” means any liability owing to existing or
former employees of Red Simpson, Inc. pursuant to agreements with such person in
effect prior to the Closing Date.
“SEC” shall have the meaning provided in Section 7.1(f).
“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.
“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

24



--------------------------------------------------------------------------------



 



“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Borrower and its Subsidiaries pursuant to which such member of the Borrower and
its Subsidiaries may sell, convey or otherwise transfer, or grant a security
interest in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment (the “Securitization Receivables”) to a
special purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any
other Person.
“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent for the
benefit of the holders of the Secured Obligations (as defined therein), and any
other security agreements that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.
“Security Documents” means the Pledge Agreement, the Security Agreement, the
Mortgages and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations.
“Subordinated Debt” means any Indebtedness that by its terms is expressly
subordinated in right of payment to the prior payment of the Loan Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person, or the accounts of which would be consolidated with those of such Person
in its consolidated financial statements in accordance with GAAP, if such
statements were prepared as of such date, or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower which is a
Guarantor.
“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.
“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.
“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Rate” means the Base Rate.
“Swingline Sublimit” shall have the meaning provided in Section 2.2(a).

 

25



--------------------------------------------------------------------------------



 



“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” shall mean for any date of determination the four consecutive
fiscal quarters of the Borrower (taken as one accounting period) then last
ended.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.
“Type of Loan” means a Base Rate Loan or a LIBOR Loan.
“Uniform Commercial Code” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect in the State of North Carolina (or any
other applicable jurisdiction, as the context may require).
“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the projected benefit obligation under the Pension Plan as of the close
of its most recent plan year exceeds the fair market value of the assets
allocable thereto, each determined in accordance with Statement of Financial
Accounting Standards No. 87, based upon the actuarial assumptions used by the
Pension Plan’s actuary in the most recent annual valuation of the Pension Plan.
“Vehicles” shall mean vehicles subject to any “certificate of title” (as defined
in the Uniform Commercial Code).
“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the Capital Stock or other ownership interests in such
Subsidiary, other than directors’ qualifying shares, is owned directly or
indirectly by such Person.
“Wholly-Owned Subsidiary Guarantor” any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower and any of its Subsidiaries.
“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile transmission, telegraph or cable.

 

26



--------------------------------------------------------------------------------



 



Section 1.2 Accounting Terms.
(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to Section 7.1(a) and Section 7.1(b)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial covenant or requirement
set forth in any Credit Document, and either the Borrower or the Required
Lenders shall object in writing to determining compliance based on such change,
then such computations shall continue to be made on a basis consistent with the
most recent financial statements delivered pursuant to Section 7.1(a) and
Section 7.1(b) as to which no such objection has been made. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of financial covenants) contained herein, Indebtedness shall be
deemed carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities will be
disregarded.
(b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under “Applicable Margin,” (ii) compliance with
the financial covenants, and (iii) Permitted Business Acquisitions shall be made
on a Pro Forma Basis.

    Section 1.3 Rules of Interpretation.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words "herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all assets and property of whatever
kind, real and personal, tangible and intangible, including cash, securities,
accounts and contract rights.
(b) The terms lease and license shall include sub-lease and sub-license.
(c) All terms not specially defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code, shall have the meanings assigned to them in the
Uniform Commercial Code of the relevant jurisdiction, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code of such
jurisdiction.
(d) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.
(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(b) and the qualifier “in any material respect”
contained in Section 9.1(b) shall not apply.

 

27



--------------------------------------------------------------------------------



 



(f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.
(g) This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.
(h) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.
(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any letter of credit application or other issuer
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Section 2 LOANS AND LETTERS OF CREDIT
Section 2.1 Revolving Loans.
(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make Revolving
Loans (the “Revolving Loans”) to the Borrower in an aggregate amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that (i) the
Outstanding Amount of Revolving Obligations shall not exceed TWO HUNDRED MILLION
DOLLARS ($200,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Commitments”),
and (ii) with regard to each Lender, such Lender’s Revolving Commitment
Percentage of the Outstanding Amount of Revolving Obligations shall not exceed
its Revolving Commitment. Amounts borrowed pursuant to this Section 2.1(a) may
be repaid and reborrowed during the Revolving Commitment Period. Revolving Loans
will be comprised of Adjusted LIBOR Rate Loans and Base Rate Loans. Each
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date.
(b) Increase in Revolving Commitments. Subject to the terms and conditions set
forth herein, the Borrower may, at any time, upon written notice to the
Administrative Agent, increase the Aggregate Revolving Commitments by
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) to not more than TWO HUNDRED
SEVENTY-FIVE MILLION DOLLARS ($275,000,000); provided that:
(i) the Borrower shall obtain commitments for the amount of the increase from
existing Lenders or Eligible Assignees and/or one or more banks and other
financial institutions with the consent of the Administrative Agent, which other
commercial banks and financial institutions shall join in this Agreement as
Lenders by joinder agreement or other arrangement reasonably acceptable to the
Administrative Agent;

 

28



--------------------------------------------------------------------------------



 



(ii) any such increase shall be in an aggregate principal amount of $5,000,000
and integral multiples of $5,000,000;
(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrower will make any break-funding amounts owing under Section 3.1(c) as
may be necessary to give effect to the revised commitment percentages and
commitment amounts;
(iv) upfront fees, if any, in respect of the new commitments so established and
arrangement fees, as applicable, shall be paid; and
(v) the conditions to the making of a Revolving Loan set forth in Section 5.2
shall be satisfied.
In connection with any such increase in the Aggregate Revolving Commitments, (A)
Appendix A will be revised to reflect the modified commitments and commitment
percentages of the Lenders, (B) none of the Lenders or their affiliates shall
have any obligation to provide commitments or loans for any such increase
without their prior written approval in their sole discretion, (C) neither the
Administrative Agent nor the Lead Arranger shall have any responsibility for
arranging any such additional commitments without their prior written consent
and subject to such conditions, including fee arrangements, as they may provide
in connection therewith and (D) the Borrower will provide supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith. This subsection shall supersede any provisions in Section 2.14 or
Section 11.4 to the contrary.
(c) Mechanics for Revolving Loans.
(i) Except pursuant to Section 2.2(b)(iii), all Revolving Loans shall be made in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.
(ii) Whenever the Borrower desires that the Lenders make a Revolving Loan, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice no later than (x) noon at least three Business Days in
advance of the proposed Credit Date in the case of an Adjusted LIBOR Rate Loan
and (y) noon at least one Business Day in advance of the proposed Credit Date in
the case of a Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Credit Extension of Loans that are Adjusted LIBOR
Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.
(iii) Notice of receipt of each Funding Notice in respect of each Revolving
Loan, together with the amount of each Lender’s Revolving Commitment Percentage
thereof, respectively, if any, together with the applicable interest rate, shall
be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by noon) not later than 3:00 p.m. on the same
day as the Administrative Agent’s receipt of such notice from the Borrower.

 

29



--------------------------------------------------------------------------------



 



(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan available to the Administrative Agent not later than noon on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.
Section 2.2 Swingline Loans.
(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may make Swingline
Loans to the Borrower in the aggregate amount up to but not exceeding the lesser
of (i) TEN MILLION DOLLARS ($10,000,000) or (ii) the aggregate unused amount of
the Aggregate Revolving Commitments then in effect (the “Swingline Sublimit”);
provided, that (A) the Outstanding Amount of the Revolving Obligations shall not
exceed the Aggregate Revolving Commitments and (B) with regard to each Lender,
such Lender’s Revolving Commitment Percentage of the Outstanding Amount of
Revolving Obligations shall not exceed its Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. Swingline Loans will be comprised of Base Rate
Loans. The Swingline Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Swingline Loans and all other amounts owed
hereunder with respect to the Swingline Loans and the Revolving Commitments
shall be paid in full no later than such date.
(b) Borrowing Mechanics for Swingline Loans.
(i) Whenever the Borrower desires that the Swingline Lender make a Swingline
Loan, the Borrower shall deliver to the Administrative Agent a Funding Notice no
later than noon on the proposed Credit Date.
(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

30



--------------------------------------------------------------------------------



 



(iii) With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the Credit
Date, a notice (which shall be deemed to be a Funding Notice given by the
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower no later than 2:00 p.m.
on such Credit Date in an amount equal to the amount of such Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date such notice is given
which the Swingline Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than the Swingline Lender shall be
immediately delivered by the Administrative Agent to the Swingline Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, the
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swingline Lender to the Borrower, and such portion of the Swingline Loans
deemed to be so paid shall no longer be outstanding as Swingline Loans and shall
no longer be due under the Swingline Note of the Swingline Lender but shall
instead constitute part of the Swingline Lender’s outstanding Revolving Loans to
the Borrower and shall be due under the Revolving Loan Note issued by the
Borrower to the Swingline Lender. The Borrower hereby authorizes the
Administrative Agent and the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent that the proceeds of
such Revolving Loans made by the Lenders, including the Revolving Loans deemed
to be made by the Swingline Lender, are not sufficient to repay in full the
Refunded Swingline Loans. If any portion of any such amount paid (or deemed to
be paid) to the Swingline Lender should be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.14.
(iv) If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. Upon one Business Day’s notice
from the Swingline Lender, each Lender holding a Revolving Commitment shall
deliver to the Swingline Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the Principal Office of the
Swingline Lender. In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swingline Lender in form and substance reasonably satisfactory to
the Swingline Lender. In the event any Lender holding a Revolving Commitment
fails to make available to the Swingline Lender the amount of such Lender’s
participation as provided in this paragraph, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by the
Swingline Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

31



--------------------------------------------------------------------------------



 



(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to the second preceding paragraph and each Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Lender is a Defaulting
Lender, whether on account of a failure to fund such Defaulting Lender’s
obligations hereunder or otherwise, unless the Swingline Lender shall have
received Adequate Assurance pursuant to Section 2.15(a).
Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein.
(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower and its Subsidiaries in the aggregate amount up
to but not exceeding the lesser of (i) ONE HUNDRED MILLION DOLLARS
($100,000,000) or (ii) the aggregate unused amount of the Aggregate Revolving
Commitments then in effect (the “Letter of Credit Sublimit”); provided, (A) each
Letter of Credit shall be denominated in Dollars; (B) the stated amount of each
Letter of Credit shall not be less than $100,000 or such lesser amount as is
acceptable to the Issuing Bank; (C) the Outstanding Amount of the Revolving
Obligations shall not exceed the Aggregate Revolving Commitments; (D) with
regard to each Lender, such Lender’s Revolving Commitment Percentage of the
Outstanding Amount of Revolving Obligations shall not exceed its Revolving
Commitment; (E) the Outstanding Amount of Letter of Credit Obligations shall not
exceed the Letter of Credit Sublimit then in effect; and (F) in no event shall
any standby Letter of Credit have an expiration date later than five days prior
to the Revolving Commitment Termination Date. Notwithstanding anything contained
herein to the contrary, the Issuing Bank shall not be obligated to issue or
extend any Letter of Credit hereunder at any time (1) a Lender is a Defaulting
Lender, whether on account of a failure to fund its obligations hereunder or
otherwise, unless the Issuing Lender shall have received Adequate Assurance
pursuant to Section 2.15(a), or (2) the issuance or extension thereof would
violate one or more policies of the Issuing Bank applicable to Letters of Credit
generally. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Issuing Bank, with a copy to the
Administrative Agent, an Issuance Notice no later than 12:00 p.m. at least five
Business Days or such shorter period as may be agreed to by the Issuing Bank in
any particular instance, in advance of the proposed date of issuance. Upon
satisfaction or waiver of the conditions set forth in Section 5.2, the Issuing
Bank shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures. The Issuing Bank will provide copies of
and reports on Letters of Credit to the Administrative Agent promptly on
request.

 

32



--------------------------------------------------------------------------------



 



(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by the Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of the Issuing Bank to any Credit Party. Notwithstanding
anything to the contrary contained in this Section 2.3(c), the Borrower shall
retain any and all rights it may have against the Issuing Bank for any liability
arising solely out of the gross negligence or willful misconduct of the Issuing
Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order.
(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 10:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans (unless advance notice has been given for
Adjusted LIBOR Loans) on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) subject to satisfaction or waiver
of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans (unless
advance notice has been given for Adjusted LIBOR Loans) in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

 

33



--------------------------------------------------------------------------------



 



(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder. In the
event that the Borrower shall fail for any reason to reimburse the Issuing Bank
as provided in Section 2.3(d), the Issuing Bank shall promptly notify each
Lender of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Revolving Commitment
Percentage. Each Lender shall make available to the Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
the Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of the Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event the Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.3(e) with respect to such honored drawing
such Lender’s Revolving Commitment Percentage of all payments subsequently
received by the Issuing Bank from the Borrower in reimbursement of such honored
drawing when such payments are received. Any such distribution shall be made to
a Lender at its primary address set forth below its name on Appendix B or at
such other address as such Lender may request.
(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any breach hereof or any other Credit Document by any
party thereto; (vi) any other circumstance or happening; or (vii) the fact that
an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, (A) subject to the condition that the Issuing Bank shall
not have received prior notice from the Borrower or the Required Lenders that
any of the conditions under Section 5.2 were not satisfied at the time of the
issuance of the applicable Letter of Credit, and (B) that payment by the Issuing
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question, as determined by a court of competent jurisdiction in a final,
non-appealable order.

 

34



--------------------------------------------------------------------------------



 



(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 11.2, in addition to amounts payable as provided herein, the Borrower
hereby agrees to protect, indemnify, pay and save harmless the Issuing Bank from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel) which the Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by the Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of the Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of
a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
Section 2.4 Pro Rata Shares; Availability of Funds.
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment, be increased or decreased as a result of a default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.
(b) Availability of Funds.
(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.1(c) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

35



--------------------------------------------------------------------------------



 



(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.
Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.
(b) Register. The Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Lenders and the
Commitments, and the portion of the aggregate outstanding principal amount of
the Loans held by, each Lender from time to time (the “Register”). The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record in the Register the Commitments, and the
portion of the aggregate outstanding principal amount of the Loans held by, each
Lender, and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitment or portion of the aggregate outstanding principal amount of
the Loans held by it or the Borrower’s obligations in respect of any Loan. The
Borrower hereby designates the entity serving as the Administrative Agent to
serve as the Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.5.
(c) Notes. The Borrower shall, upon request, execute and deliver to each Lender
on the Closing Date, and to each Person who is a permitted assignee of such
Lender pursuant to Section 10.5, a Note or Notes to evidence such Person’s
portion of the Revolving Loan or Swingline Loan, as applicable.

 

36



--------------------------------------------------------------------------------



 



Section 2.6 Scheduled Principal Payments.
(a) Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.
(b) Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the third Business Day
immediately following demand by the Swingline Lender and (ii) the Revolving
Commitment Termination Date.
Section 2.7 Interest on Loans.
(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:
(i) in the case of Revolving Loans:
(A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or
(B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and
(ii) in the case of Swingline Loans, at the Swingline Rate.
(b) The basis for determining the rate of interest with respect to any Loan
except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall be continued as an Adjusted LIBOR Rate Loan with an Interest
Period of one month and (ii) if other than an Adjusted LIBOR Rate Loan, such
Loan shall be a Base Rate Loan.
(c) In connection with Adjusted LIBOR Rate Loans, there shall be no more than
five Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as a Adjusted LIBOR Rate Loan, shall be continued as an Adjusted
LIBOR Rate Loan with an Interest Period of one month on the last day of the
then-current Interest Period for such Loan, and (ii) if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan. In the event the Borrower fails to specify an Interest Period for any
Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. on each
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to each of the
LIBOR Loans for which an interest rate is then being determined (and for the
applicable Interest Period in the case of Adjusted LIBOR Rate Loans) and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to the Borrower and each Lender.

 

37



--------------------------------------------------------------------------------



 



(d) Interest and fees payable hereunder shall be computed on the basis of a year
of a three hundred sixty (360) days, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Loan, the date of conversion of such LIBOR Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, as the case may be, shall
be excluded; provided, if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.
(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the Lenders promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code or other Debtor Relief
Law, automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under any other
provision of this Agreement. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations.
(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.
(g) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) thereafter, a rate which is the lesser of (y) 2% per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful Rate.
(h) Interest payable pursuant to Section 2.7(g) shall be computed on the basis
of a year of 360 days, for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.7(g), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

 

38



--------------------------------------------------------------------------------



 



Section 2.8 Conversion/Continuation.
(a) Subject to Section 3.1 and so long as no Default or Event of Default shall
have occurred and then be continuing or would result therefrom, the Borrower
shall have the option:
(i) to convert at any time all or any part of any Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under Section 3.1
in connection with any such conversion; or
(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as a Adjusted LIBOR Rate
Loan.
(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than noon at least three Business Days in advance
of the proposed Conversion/Continuation Date. Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any LIBOR Loans (or telephonic notice in lieu thereof) shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to effect a conversion or continuation in accordance therewith.
Section 2.9 Default Rate of Interest.
(a) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.
(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.
(c) During the continuance of an Event of Default under Section 9.1(e), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(e), the Borrower shall, at the request of the Required
Lenders, pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

 

39



--------------------------------------------------------------------------------



 



(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
Section 2.10 Fees.
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which the Aggregate Revolving Commitments exceeds the sum
of (i) the Outstanding Amount of Revolving Loans plus (ii) the Outstanding
Amount of Letter of Credit Obligations. The Commitment Fee shall accrue at all
times during the Revolving Commitment Period, including at any time during which
one or more of the conditions in Section 5 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Commitment Termination Date; provided that
(1) no Commitment Fee shall accrue on any of the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any Commitment Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. For purposes hereof,
Swingline Loans shall not be counted toward or be considered as usage of the
Aggregate Revolving Commitments.
(b) Letter of Credit Fees.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (the “Letter of Credit Fees”). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3(i). The Letter of Credit Fees shall be computed on a quarterly basis
in arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the expiration date thereof and
thereafter on demand; provided that (1) no Letter of Credit Fees shall accrue in
favor of a Defaulting Lender so long as such Lender shall be a Defaulting Lender
and (2) any Letter of Credit Fees accrued in favor of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender. If there is any change in the Applicable Percentage
during any quarter, the daily maximum amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default under Section 9.1(e), the Letter of Credit
Fees shall accrue at the Default Rate, and during the continuance of an Event of
Default other than an Event of Default under Section 9.1(e), then upon the
request of the Required Lenders, the Letter of Credit Fees shall accrue at the
Default Rate.

 

40



--------------------------------------------------------------------------------



 



(ii) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay to the Administrative Agent for the Issuing Bank
for its own account a fronting fee with respect to each Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on its expiration date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3(i). In addition, the Borrower shall pay directly to the Issuing Bank
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(c) Other Fees.
(i) The Borrower shall pay to the Lead Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
Section 2.11 Prepayments/Commitment Reductions.
(a) Voluntary Prepayments.
(i) Any time and from time to time, the Loans may be repaid in whole or in part
(without premium or penalty):
(A) with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, provided that any partial prepayments shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and
(B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day (together with any amounts due pursuant to
Section 3.1(c)) in whole or in part, provided that any partial prepayments shall
be in an aggregate minimum amount of $500,000 and integral multiples of $100,000
in excess of that amount;
(C) with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount; and
(ii) All such prepayments shall be made upon written or telephonic notice on the
date of prepayment given to the Administrative Agent, or the Swingline Lender,
as the case may be, by noon on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

41



--------------------------------------------------------------------------------



 



(b) Voluntary Commitment Reductions.
(i) The Borrower may, from time to time upon not less than three Business Days’
prior written or telephonic notice confirmed in writing to the Administrative
Agent (which original written or telephonic notice the Administrative Agent will
promptly transmit by telefacsimile or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part
(i) the Commitments (ratably among the Lenders in accordance with their
respective commitment percentage thereof); provided, any such partial reduction
of the Commitments shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount.
(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Commitments
shall be effective on the date specified in the Borrower’s notice and shall
reduce the Commitments of each Lender proportionately to its commitment
percentage thereof.
(c) Mandatory Prepayments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letter of Credit Obligations shall exceed the Letter of
Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans shall exceed
the Swingline Sublimit, immediate prepayment will be made on or in respect of
the Revolving Obligations in an amount equal to such excess; provided, however,
that, except with respect to clause (B), Letter of Credit Obligations will not
be Cash Collateralized hereunder until the Revolving Loans and Swingline Loans
have been paid in full.
Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:
(a) Voluntary prepayments will be applied as specified by the Borrower.
(b) Mandatory prepayments in respect of the Revolving Commitments under Section
2.11(c)(i) above shall be applied to the respective Revolving Obligations as
appropriate.
(c) Prepayments on the Loan Obligations will be paid by the Administrative Agent
to the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be held as provided in
Section 2.15(a) hereof).
Section 2.13 General Provisions Regarding Payments.
(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition.

 

42



--------------------------------------------------------------------------------



 



(b) Payments hereunder and under any other Credit Document shall be delivered to
the Administrative Agent, for the account of the Lenders, not later than 12:00
(Noon) on the date due at the Principal Office of the Administrative Agent or
via wire transfer of immediately available funds to the following account
maintained by the Administrative Agent:
Regions Bank, as Administrative Agent
Address: 417 N 20th Street, Birmingham, AL 35203
ABA Number: 062005690
Account Name: Syndications Wire Clearing
Account Number: 1102450006082
Reference: Pike Electric Corporation
(or at such other location or bank account as may be designated by the
Administrative Agent from time to time); for purposes of computing interest and
fees, funds received by the Administrative Agent after that time on such due
date shall be deemed to have been paid by the Borrower on the next Business Day.
(c) All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(d) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.
(e) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its pro rata share of any LIBOR Loans,
the Administrative Agent shall give effect thereto in apportioning payments
received thereafter.
(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.
(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 (Noon) to
be a non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.

 

43



--------------------------------------------------------------------------------



 



Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from cash collateral or other Adequate Assurance
provided under Section 2.15, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
Section 2.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) the Issuing Bank may require the Borrower or Defaulting Lender to provide
Adequate Assurance, which may include cash collateral, for the Defaulting
Lender’s share of the Letter of Credit Obligations as a condition to the
issuance, extension, renewal or increase of Letters of Credit;
(ii) the Swingline Lender may require the Borrower or Defaulting Lender to
provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s share of Swingline Loans as a condition to the making or
extension of Swingline Loans;
(iii) the Defaulting Lender may be replaced and its interests assigned as
provided in Section 2.16;
(iv) all payments of principal, interest and other amounts owing to a Defaulting
Lender will be paid into an account or subaccount with the Administrative Agent
(collectively, the “Defaulting Lender Account”) to secure the Defaulting
Lender’s obligations under this Agreement. Amounts held in the Defaulting Lender
Account will be used, first, to pay amounts owing to the Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents, second, as
cash collateral to secure, on a pro rata basis, the Defaulting Lender’s share of
outstanding Letter of Credit Obligations and Swingline Loans, third, to fund any
portion of the Defaulting Lender’s share of Loan Obligations that have not been
funded, fourth, as cash collateral for the Defaulting Lender’s share of unfunded
commitments hereunder, fifth, as cash collateral to secure other obligations,
including judgments, owing by the Defaulting Lender on account of its failure to
honor its obligations hereunder;

 

44



--------------------------------------------------------------------------------



 



(v) the Defaulting Lender shall not be entitled to vote, or participate in
amendments, waivers or consents hereunder or in respect of the other Credit
Documents, except as may be expressly provided herein;
(vi) the Defaulting Lenders shall not be entitled to receive any commitment fee,
facility fee, letter of credit fee or other fees hereunder (which fees may be
retained by the Borrower rather than paid into the Defaulting Lender Account);
and
(vii) so long as no Event of Default shall exist immediately before or
immediately after giving effect thereto, the Borrower may with the consent of
the Administrative Agent (which consent will not be unreasonably withheld or
delayed) elect to terminate the commitments of the Defaulting Lender and repay
its share of outstanding Revolving Loan Obligations, on a non-pro rata basis.
(viii) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.03 and 2.04, the “Revolving Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Obligations of that Lender.
(b) Cash Collateral. The Borrower, and to the extent provided by a Defaulting
Lender, such Defaulting Lender, grants to the Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender, as applicable, and agrees to maintain,
a first priority security interest in all such cash collateral as security for
their respective obligations hereunder and under the other Credit Documents for
application as provided herein.
Section 2.16 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document as to which the consent of the Required Lenders
(other than the Non-Consenting Lender) has been obtained, then the Borrower may,
at its sole expense and effort, upon notice to the such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.2 or Section 3.3) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee or another new lender that is reasonably acceptable to the
Administrative Agent and Borrower that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);

 

45



--------------------------------------------------------------------------------



 



(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with applicable law; and
(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.
Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment and Assumption in connection therewith,
but the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment and Assumption shall have been given.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 3 YIELD PROTECTION
Section 3.1 Making or Maintaining LIBOR Loans.
(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans.

 

46



--------------------------------------------------------------------------------



 



(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding LIBOR Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of
Section 3.1(a), to rescind such Funding Notice or Conversion/Continuation Notice
as to all Lenders by giving notice (by telefacsimile or by telephone confirmed
in writing) to the Administrative Agent of such rescission on the date on which
the Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 3.1(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR
Loans in accordance with the terms hereof.
(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis and calculation for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate
Loans does not occur on a date specified therefor in a Conversion/Continuation
Notice or a telephonic request for conversion or continuation; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Adjusted LIBOR Rate Loans occurs on any day other than the last day of an
Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower.
(d) Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

 

47



--------------------------------------------------------------------------------



 



Section 3.2 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.3 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Bank); or
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Bank, the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender, the Issuing Bank or the Swingline
Lender (for purposes hereof, may be referred to collectively as “the Lenders” or
a “Lender”) determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the commitments of such
Lender hereunder or the Loans made by, or participations in Letters of Credit
and Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

48



--------------------------------------------------------------------------------



 



(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Adjusted LIBOR Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.
Section 3.3 Taxes.
(a) Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include any Issuing Bank.
(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable law be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable law requires the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such law as determined by the borrower
or the Administrative Agent, as the case may be, upon the basis of information
and documentation to be delivered pursuant to subsection (e) below.
(ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(c) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

49



--------------------------------------------------------------------------------



 



(d) Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the Issuing Bank, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the Issuing Bank for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
(ii) Without limiting the provisions of subsection (a) and (b) above, each
Lender and the Issuing Bank shall, and does hereby, indemnify and agree to
reimburse the Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) of or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure of
such Lender or the Issuing Bank, as the case may be, to deliver or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Issuing Bank, as the case may be, to the
Borrower or the Administrative Agent pursuant to subsection (e), including for
the avoidance of doubt, amounts paid by the Borrower pursuant to the penultimate
sentence of clause (i) above. Each Lender and the Issuing Bank hereby authorize
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the Issuing Lender, as the case may be, under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of, a Lender or the
Issuing Bank, any assignment of rights by, or the replacement of, a Lender or
the Issuing Bank, the termination of the commitments hereunder and the
repayment, satisfaction or discharge of all other Obligations.
(e) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section,
the Borrower shall deliver to the Administrative Agent, or the Administrative
Agent shall deliver to the Borrower, as the case may be, the original or a
certified copy of any receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by law to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.
(f) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable law or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

50



--------------------------------------------------------------------------------



 



(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-81MY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable law of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

51



--------------------------------------------------------------------------------



 



(g) Treatment of Certain Refunds. Unless required by applicable law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Bank, or have any obligation to pay
to any Lender or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the Issuing Bank, as the case may
be. If the Administrative Agent, any Lender or the Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
Section 3.4 Mitigation Obligations; Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.2, or the Borrower is
required to pay any additional amount to any Lender (including the Issuing Bank)
or any Governmental Authority for the account of any Lender (including the
Issuing Bank) pursuant to Section 3.3, or if any Lender gives a notice pursuant
to Section 3.1(b), then such Lender (including the Issuing Bank), as applicable,
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender (including the Issuing Bank), such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.2 or 3.3, or eliminate
the need for notice pursuant to Section 3.1(b), as the case may be, in the
future and (ii) in each case, would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender (including the Issuing Bank) in connection with any such designation or
assignment.
Section 4 GUARANTY
Section 4.1 The Guaranty.
(a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

52



--------------------------------------------------------------------------------



 



(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, Hedge Agreements, Treasury Management Agreements or
other documents relating to the Obligations, the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.
Section 4.2 Obligations Unconditional. The obligations of the Guarantors under
Section 4.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Section until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

53



--------------------------------------------------------------------------------



 



With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.
Section 4.3 Reinstatement. Neither the Guarantors’ obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of the Guarantors under this Section shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable costs and expenses
(including all reasonable fees, expenses and disbursements of Lenders’ counsel)
incurred by the Administrative Agent or such holder of Guaranteed Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.
Section 4.4 Certain Waivers. Each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Credit Documents or the other documents
and agreements relating to the Guaranteed Obligations or from foreclosing on any
security or collateral interests relating hereto or thereto, or from exercising
any other rights or remedies available in respect thereof, if neither the
Borrower nor the Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of the Guarantors’ obligations hereunder unless
as a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances. Further,
each of the Guarantors expressly waives any right to the benefits of N.C. Gen.
Stat. §§26-7 through 26-9, inclusive, to the extent applicable.
Section 4.5 Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9.2) for purposes of Section 4.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 9.1. The Guarantors acknowledge and
agree that the Guaranteed Obligations are secured in accordance with the terms
of the Security Documents and that the holders of the Guaranteed Obligations may
exercise their remedies thereunder in accordance with the terms thereof.

 

54



--------------------------------------------------------------------------------



 



Section 4.6 Rights of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
Applicable Laws. Such contribution rights shall be subordinate and subject in
right of payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated.
Section 4.7 Guaranty of Payment; Continuing Guaranty. The guarantee in this
Section 4 is a guaranty of payment and not of collection, and is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.
Section 5 CONDITIONS PRECEDENT
Section 5.1 Conditions Precedent to Initial Credit Extension. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.4, of the following
conditions on or before the Closing Date:
(a) Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case,
duly executed by the appropriate parties thereto.
(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Credit Parties, in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders, and
including, among other things, due authorization, execution, delivery of the
Credit Documents, and the enforceability thereof and the attachment and
perfection of security interests relating thereto.
(c) Organizational Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:
(i) copies of the Organizational Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Credit Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Authorized Officer thereof authorized to act as a
Authorized Officer in connection with this Agreement and the other Credit
Documents to which such Credit Party is a party; and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.

 

55



--------------------------------------------------------------------------------



 



(d) Personal Property Collateral. Receipt by the Administrative Agent of the
following:
(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Credit Party and each other jurisdiction deemed appropriate by the
Administrative Agent, and searches of ownership of, and Liens on, United States
registered intellectual property of each Credit Party in the appropriate
governmental offices;
(ii) all certificates evidencing any certificated Capital Stock or equity
interests pledged to secure the Obligations, together with undated transfer
powers duly executed in blank attached thereto; and
(iii) duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the security interest in the United States registered
intellectual property of the Credit Parties.
(e) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, and including affirmative flood insurance coverage where
appropriate.
(f) Closing Certificate. Receipt by the Administrative Agent of a closing
certificate in form and substance reasonably satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower as of the Closing Date.
(g) Approvals. Receipt by the Administrative Agent of all consents, approvals,
authorizations, registrations or filings, if any, required to be made or
obtained by the Borrower and its Subsidiaries in connection with the execution
and delivery of this Agreement and the establishment of the credit facilities
hereunder.
(h) Fees. Payment of all fees and expenses required to be paid on or before the
Closing Date, including the reasonable fees and expenses of counsel for the
Administrative Agent and the Lead Arranger.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

56



--------------------------------------------------------------------------------



 



Section 5.2 Conditions to Each Credit Extension. The obligation of each Lender
to fund its Revolving Commitment Percentage of any Credit Extension on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 11.4, of the following conditions precedent:
(a) The Administrative Agent and Issuing Bank shall have received a fully
executed and delivered Funding Notice and issuing requests and notices, as
appropriate, together with the documentation and certifications required therein
with respect to each Credit Extension;
(b) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; and
(c) as of such Credit Date, no Default or Event of Default shall exist
immediately before or immediately after giving effect to the Credit Extension.
Section 6 REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct:
Section 6.1 Corporate Status; Compliance with Law. Each of the Borrower and its
Subsidiaries (i) is a duly organized and validly existing corporation or limited
liability company in good standing under the laws of the jurisdiction of its
organization and has the corporate or limited liability company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage on the date hereof, (ii) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified and where the failure to
be so qualified would have a Material Adverse Effect and (iii) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 6.2 Power and Authority. Each Credit Party has the corporate or limited
liability company power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or limited liability company action to authorize
the execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party, and each such Credit Document constitutes the legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 6.3 No Violation. Neither the execution, delivery and performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof, nor the consummation of the transactions
contemplated therein (i) will contravene any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or (other than pursuant to the Security Documents) result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Subsidiaries
pursuant to the terms of any material indenture, mortgage, deed of trust,
agreement or other instrument to which the Borrower or any of its Subsidiaries
is a party or by which it or any of its property or assets are bound or to which
it may be subject or (iii) will violate any provision of the Certificate of
Incorporation or bylaws or comparable governance documents of the Borrower or
any of its Subsidiaries, other than, in the case of clauses (i) and (ii), any
contravention, conflict, inconsistency, breach, default or Lien which could not
reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------



 



Section 6.4 Litigation. Except as set forth on Schedule 6.4, there are no
actions, suits or proceedings pending with respect to the Borrower or any of its
Subsidiaries that would be reasonably likely to have a Material Adverse Effect.
Section 6.5 Use of Proceeds; Margin Regulations. (a) The proceeds of all
Revolving Loans shall be utilized for capital expenditures, transaction costs,
fees and expenses related to this Agreement, working capital (including Letters
of Credit) and other general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Business Acquisitions and Restricted Payments
permitted hereunder.
(b) No part of the proceeds of any Loans will be used for any purpose which
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System and any successor thereto.
Section 6.6 Governmental Approvals. Except for any filings required under the
Security Documents or with the Securities Exchange Commission, no order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any foreign or domestic
governmental or public body or authority, or any subdivision thereof, which
would be reasonably likely to have a Material Adverse Effect if not completed,
is required to authorize or is required in connection with (i) the execution,
delivery and performance of any Credit Document or (ii) the legality, validity,
binding effect or enforceability of any Credit Document.
Section 6.7 Investment Company Act. None of the Borrower or any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “ICA”) or a company “controlled” by an
“investment company” within the meaning of the ICA (other than any investment
company which has been exempted from all provisions of the ICA pursuant to an
order of the SEC under Section 6(c) of the ICA).
Section 6.8 True and Complete Disclosure. All information and data (excluding
projections) concerning the Borrower and its Subsidiaries and the transactions
contemplated herein which have been prepared by the Borrower or any of its
Subsidiaries and that have been made available to the Administrative Agent or
any Lender by or on behalf of the Borrower or any of its Subsidiaries prior to
the Closing Date in connection with the transactions contemplated herein, when
taken as a whole, do not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading, provided that as to any such
information that is specified as having been supplied by third parties other
than third parties that are Affiliates of the Borrower at the time such
information is supplied, the Borrower or any of its Subsidiaries represent only
that they are not aware of any material misstatement therein or omission
therefrom. All financial projections that have been prepared by the Borrower or
any of its Subsidiaries and that have been made available prior to the Closing
Date to the Administrative Agent and/or any Lender by the Borrower or any of its
Subsidiaries have been prepared in good faith based upon assumptions believed by
the Borrower or any of its Subsidiaries at the time to be reasonable, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

 

58



--------------------------------------------------------------------------------



 



Section 6.9 Financial Condition; Financial Statements. (a) On and as of the
Closing Date, (x) the sum of the assets, at a fair market valuation, of each
Credit Party and its respective Subsidiaries taken as a whole will exceed its
debts, (y) no such Credit Party and its Subsidiaries taken as a whole will have
incurred, or believes that it will incur, debts beyond its ability to pay such
debts as such debts mature and (z) each such Credit Party and its Subsidiaries
taken as a whole will have sufficient capital with which to conduct its
business. For purposes of this Section 6.9, “debt” means any liability on a
claim, and “claim” means (i) right to payment whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(ii) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
(b) (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries dated as of June 30, 2010, and the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries dated March 31, 2011, copies of which
have been heretofore furnished to the Administrative Agent, were prepared in
accordance with GAAP applied on a consistent basis in accordance with the past
practice of the Borrower and its Subsidiaries except for any changes required by
GAAP (except for the absence of footnotes and subject to normal year-end
adjustments in the unaudited balance sheet) or as noted in the notes to the
financial statements and fairly present (in respect of such audited balance
sheet only) in all material respects the consolidated financial position of the
Borrower and its Subsidiaries as of their respective dates.
(ii) The audited consolidated statement of operations, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for the 12-month period ended
June 30, 2010, and the unaudited consolidated statement of operations and cash
flows of the Borrower and its Subsidiaries for the nine month period ended
March 31, 2011, copies of which have been heretofore furnished to the
Administrative Agent, were prepared in accordance with GAAP applied on a
consistent basis in accordance with the past practice of the Borrower and its
Subsidiaries except for any changes required by GAAP (except for the absence of
footnotes and subject to normal year-end adjustments in the unaudited
statements) and fairly present in all material respects the consolidated results
of operations, stockholders’ equity (in respect of such audited financial
statements only) and cash flows of the Borrower and its Subsidiaries for such
periods.
(iii) nothing has occurred since March 31, 2011 that has had or would reasonably
be expected to have a Material Adverse Effect.
Section 6.10 Security Interests. On and after the Closing Date, each of the
Security Documents creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable (and, to the extent perfection thereof
can be accomplished pursuant to the filings or other actions required by the
Security Documents, perfected) security interest in and Lien on all of the
Collateral subject thereto, superior to and prior to the rights of all third
Persons and subject to no other Liens (except that the Collateral may be subject
to Permitted Liens relating thereto), in favor of the Administrative Agent for
the benefit of the Lenders. No filings or recordings are required in order to
perfect the security interests created under any Security Document that are
required by the Security Documents to be perfected except for filings or
recordings which shall have been made, or for which satisfactory arrangements
have been made, upon or prior to the execution and delivery thereof.
Section 6.11 Tax Returns and Payments. Except as set forth on Schedule 6.11,
each of the Borrower and its Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material taxes and assessments payable by it which
have become due, other than those not yet delinquent and except for those
contested in good faith.

 

59



--------------------------------------------------------------------------------



 



Section 6.12 Compliance with ERISA. Except as set forth on Schedule 6.12, each
Employee Benefit Plan is in substantial compliance with ERISA and the Internal
Revenue Code; no Reportable Event has occurred with respect to a Pension Plan or
Multiemployer Plan; no Pension Plan or Multiemployer Plan is insolvent or in
reorganization; no Pension Plan has an Unfunded Current Liability; no Pension
Plan has failed to make the required minimum contribution as defined in
Section 430 of the Internal Revenue Code; all contributions required to be made
with respect to a Pension Plan have been timely made; neither a Credit Party,
nor any Subsidiary of a Credit Party, nor any ERISA Affiliate has incurred any
material liability to or on account of an Employee Benefit Plan pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Internal Revenue Code or expects to incur any
liability (including any indirect, contingent or secondary liability) under any
of the foregoing Sections with respect to any plan; no proceedings have been
instituted to terminate or appoint a trustee to administer any Pension Plan; no
condition exists which presents a material risk to a Credit Party or any
Subsidiary of a Credit Party or any ERISA Affiliate of incurring a liability to
or on account of an Employee Pension Plan pursuant to the foregoing provisions
of ERISA and the Internal Revenue Code; no lien imposed under the Internal
Revenue Code or ERISA on the assets of a Credit Party, or any Subsidiary of a
Credit Party or any ERISA Affiliate exists or is reasonably likely to arise on
account of any Pension Plan; and the Credit Parties and their Subsidiaries do
not maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees (other than
as required by Section 601 of ERISA) the obligations with respect to which would
reasonably be expected to have a Material Adverse Effect on the ability of the
Borrower, Enterprises or any other Credit Party to perform its obligations under
this Agreement and the other Credit Documents to which it is a party, except to
the extent that all events described in the preceding clauses of this
Section 6.12 and then in existence would not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. With respect to Employee
Benefit Plans that are Multiemployer Plans the representations and warranties in
this Section 6.12 are made to the best knowledge of the Borrower and the other
Credit Parties.
Section 6.13 Subsidiaries. (a) Schedule 6.13 hereto lists each Subsidiary of the
Borrower (and the direct and indirect ownership interests therein), in each case
existing on the Closing Date. Except as otherwise permitted hereunder, the
Borrower (as indicated on Schedule 6.13) will at all times own directly or
indirectly 100% of the outstanding Capital Stock of any Subsidiaries except to
the extent otherwise permitted pursuant to Section 8.1, 8.2 or 8.5.
(b) Except as set forth in this Agreement, there are no restrictions on the
Borrower or any of its Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets from any Subsidiary of the Borrower to the
Borrower.
Section 6.14 Intellectual Property. The Borrower and each of its Subsidiaries to
their knowledge owns, or is licensed to use, all material Intellectual Property
necessary for the conduct of their business taken as a whole as currently
conducted and as proposed to be conducted except for those the failure to own or
license which could not reasonably be expected to have a Material Adverse
Effect.
Section 6.15 Pollution and Other Regulation. Except as set forth on
Schedule 6.15, (a) each of the Borrower and its Subsidiaries is, and, since
March 31, 2011, has been, in compliance with all Environmental Laws governing or
relating to its business, and to the knowledge of the Borrower and its
Subsidiaries, there is no condition or circumstance that would be likely to
prevent or interfere with such compliance in the future, except in each case,
individually or in the aggregate, as could not reasonably be expected to have a
Material Adverse Effect, (b) all licenses, permits, registrations or approvals
required for the business of the Borrower and each of its Subsidiaries, as
conducted as of the Closing Date, under any Environmental Law have been secured,
and the Borrower and each of its Subsidiaries is, and has been, in substantial
compliance therewith, except for such failure to secure or to comply therewith
that

 

60



--------------------------------------------------------------------------------



 



individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (c) since March 31, 2011, neither the Borrower nor any
of its Subsidiaries has received any written communication from any Person
alleging that it is in noncompliance with, breach of or default under, any
applicable writ, order, judgment, injunction, or decree to which the Borrower or
such Subsidiary is a party or which would affect the ability of the Borrower or
such Subsidiary to operate its business or any Real Property, except in each
such case, such noncompliance, breaches or defaults that individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(d) there are no facts, circumstances, conditions or occurrences relating to the
business of the Borrower or any of its Subsidiaries or on or relating to any
Real Property that would reasonably be expected (i) to form the basis of an
Environmental Claim against the Borrower, any of its Subsidiaries or any Real
Property of the Borrower or any of its Subsidiaries, or (ii) to cause Real
Property of the Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, occupancy, use or transferability of Real
Property of the Borrower or any of its Subsidiaries under any Environmental Law,
except in each such case, such Environmental Claims or restrictions that
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 6.16 Properties. The Borrower and each of its Subsidiaries have good and
marketable title to all material properties owned by them, including all
property reflected in the most recent consolidated balance sheet of the Borrower
and its Subsidiaries as referred to in Section 6.9(b), free and clear of all
Liens, other than (i) as referred to in such consolidated balance sheet or in
the notes thereto or (ii) otherwise permitted by Section 8.2 or 8.3. Schedule
6.16 contains a true and complete list of each Real Property owned or leased by
the Borrower or any of its Subsidiaries on the Closing Date, that has, in the
reasonable judgment of the Borrower on such date, a fair market value in excess
of $1,000,000 and the type of interest therein held by the Borrower or the
respective Subsidiary.
Section 6.17 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Credit Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payments made to employees of the
Credit Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Credit Parties on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Credit
Parties.
Section 6.18 Holding Company Status. The Borrower will not engage in any
business or operations other than those expressly permitted herein, complying
with its obligations under the Credit Documents, owning Capital Stock of its
Subsidiaries formed in accordance with Section 8.1 and activities incidental
thereto including providing ancillary support and management services to
Subsidiaries of the Borrower.
Section 6.19 No Default. None of the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
Section 6.20 Regulation H. Except as set forth on Schedule 6.16, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

 

61



--------------------------------------------------------------------------------



 



Section 7 AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that until the Loan Obligations shall
have been paid in full or otherwise satisfied, and the Commitments hereunder
shall have expired or been terminated, each Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
Section 7.1 Information Covenants. The Borrower will furnish to the
Administrative Agent and each Lender:
(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations, stockholders’ equity and of cash flows for such fiscal
year, in each case setting forth comparative consolidated figures for the
preceding fiscal year, and examined by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit and as to the status of the Borrower or any of its Subsidiaries
as a going concern.
(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three quarterly accounting periods
in each fiscal year thereafter, the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly period, and the
consolidated statements of operations and cash flows for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and in each
case setting forth comparative consolidated figures for the related periods in
the prior fiscal year, all of which shall be certified by the chief financial
officer, controller or chief accounting officer of the Borrower (or other
Authorized Officer reasonably acceptable to the Administrative Agent), except
for the absence of footnotes and subject to changes resulting from audit and
normal year-end audit adjustments.
All such financial statements delivered pursuant to paragraphs (a) and (b) above
shall present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at the applicable
dates, and the consolidated results of their operations, stockholders’ equity
(in respect of annual financial statements only) and cash flows reflected
therein, and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein (except as approved by such accountants
or officers, as the case may be, and disclosed therein). Notwithstanding
anything to the contrary contained in this Section 7.1, the Borrower and its
Subsidiaries shall be deemed to have delivered financial statements pursuant to
paragraph (a) above and this paragraph (b) with respect to any period for which
it has timely filed its Form 10-K or Form 10-Q, as the case may be, with the
SEC; provided that such Form 10-K or Form 10-Q, as the case may be, is publicly
available on the SEC’s website (or a similar website) within the time periods
required by paragraph (a) above and this paragraph (b).
(c) Budgets; etc. Not more than 75 days after the commencement of each fiscal
year of the Borrower, annual budgets of the Borrower and its Subsidiaries for
such fiscal year in reasonable detail, as customarily prepared by management for
its internal use, setting forth, in reasonable detail, the principal assumptions
upon which such budgets are based.

 

62



--------------------------------------------------------------------------------



 



(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 7.1(a) and (b), a certificate of the chief
financial officer, controller or chief accounting officer of the Borrower (or
other Authorized Officer reasonably acceptable to the Administrative Agent),
substantially in the form of Exhibit 7.1(d), to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth (A)
the calculations required to establish the Leverage Ratio and Consolidated Fixed
Charge Ratio then in effect for the Test Period ending on the last day of such
fiscal period or year, and (B) the book value of the Vehicles owned by the
Credit Parties as of the first and last day of such fiscal period and the
aggregate number of Vehicles owned by the Credit Parties on such dates, the
aggregate number of Vehicles acquired by the Credit Parties during such fiscal
period and the aggregate number of Vehicles disposed of during such fiscal
period.
(e) Notice of Default or Litigation. Promptly, and in any event within three
Business Days after the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (x) the occurrence of any event which constitutes a Default
or Event of Default, which notice shall specify the nature thereof, the period
of existence thereof and what action the Borrower or such Subsidiary proposes to
take with respect thereto subject to the Borrower and its Subsidiaries ability
to preserve confidentiality of legal matters in context of litigation or
governmental proceeding and (y) the commencement of or any material development
in any litigation or governmental proceeding pending against the Borrower or any
of its Subsidiaries which, if adversely determined, would or would be reasonably
likely to constitute an Event of Default under Section 9.1(i) or would be
reasonably likely to have a Material Adverse Effect.
(f) Other Information. Promptly upon transmission thereof, notice of any filings
and registrations with, and reports to, the Securities and Exchange Commission
or any successor thereto (the “SEC”) by the Borrower or any of its Subsidiaries
that are publicly available and, with reasonable promptness, such other
information or documents (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of the Required Lenders may reasonably request from
time to time.
Section 7.2 Books Records and Inspections. The Borrower will, and will cause its
Subsidiaries to, permit, upon notice to an Authorized Officer of the Borrower,
officers and designated representatives of the Administrative Agent (and, during
the continuance of an Event of Default, designated representatives of the
Required Lenders) to visit and inspect any of the properties or assets of the
Borrower and any of its Subsidiaries in whomsoever’s possession, and to examine
the books of account of the Borrower and any of its Subsidiaries and discuss the
affairs, finances and accounts of the Borrower and of any of its Subsidiaries
with, and be advised as to the same by, its and their officers and (if the
Borrower and any of its Subsidiaries so requests, with an officer of the
Borrower present) independent accountants, all at reasonable times during
business hours.
Section 7.3 Maintenance of Insurance. The Borrower will, and will cause each of
its Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice. The
Borrower will, and will cause each of its Subsidiaries to, furnish on the
Closing Date and annually thereafter to the Administrative Agent certificates of
insurance carried and endorsements or other evidence of such insurance, if any,
naming the Administrative Agent as an additional insured and/or loss payee to
the extent appropriate.
Section 7.4 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries, provided that neither the Borrower nor any Subsidiary shall be
required to pay any such material tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 

63



--------------------------------------------------------------------------------



 



Section 7.5 Franchises. The Borrower will do, and will cause each Subsidiary to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, material rights and material authority, provided that
any transaction permitted by Section 8.2 will not constitute a breach of this
Section 7.5.
Section 7.6 Compliance with Contractual Obligations and Laws, Statutes, etc. The
Borrower will, and will cause each Subsidiary to, comply with all Contractual
Obligations, applicable laws, statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, other than those the non-compliance with which could not reasonably be
expected to have a Material Adverse Effect.
Section 7.7 ERISA. As soon as possible and, in any event, within 15 days after a
Credit Party or any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth details as to such occurrence and such action, if any,
which the Credit Party, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Credit Party, the Subsidiary, the ERISA Affiliate, the
PBGC, a Pension Plan or Multiemployer Plan participant (other than notices
relating to an individual participant’s benefits) or the Pension Plan or
Multiemployer Plan administrator with respect thereto: that a Reportable Event
has occurred; that an accumulated funding deficiency has been incurred or an
application is reasonably likely to be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Internal Revenue Code with respect to a Pension Plan;
that a material contribution required to be made to a Pension Plan has not been
timely made; that a Pension Plan which has an Unfunded Current Liability has
been or is likely to be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; that a Pension Plan has an Unfunded Current
Liability and there is a failure to make a required contribution, which gives
rise to a lien under ERISA or the Internal Revenue Code; that proceedings are
reasonably likely to be or have been instituted to terminate a Pension Plan
which has an Unfunded Current Liability or to appoint a trustee to administer a
Pension Plan; that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Multiemployer Plan; that a
Credit Party, any Subsidiary of a Credit Party or any ERISA Affiliate will or is
reasonably likely to incur any material liability (including any indirect,
contingent or secondary liability) to or on account of the termination of or
withdrawal from a Pension Plan or Multiemployer Plan under Section 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Pension Plan or
Multiemployer Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Internal
Revenue Code or Section 409, 502(1) or 502 (i) of ERISA, or that, other than as
set forth on Schedule 6.12, a Credit Party or any Subsidiary of a Credit Party
is reasonably likely to incur any material liability pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees (other than as required by Section 601 of ERISA).
Notwithstanding the foregoing, the Borrower will not be required to deliver any
notice otherwise required by this Section 7.7 if it relates to an ERISA
Affiliate (other than the Borrower and it Subsidiaries), unless the event or
other subject of such notice would reasonably be expected to result in a
Material Adverse Effect. Upon request of a Lender, the Borrower will deliver to
such Lender a complete copy of the annual report (Form 5500) of each Pension
Plan required to be filed with the Internal Revenue Service. In addition to any
certificates or notices delivered to the Lenders pursuant to the previous
sentences hereof, copies of any material notices received by a Credit Party or
any Subsidiary of a Credit Party or any ERISA Affiliate, with respect to a
Pension Plan or Multiemployer Plan shall be delivered to the Lenders no later
than 15 days after such are received by the Borrower, the Subsidiary or the
ERISA Affiliate, as applicable.

 

64



--------------------------------------------------------------------------------



 



Section 7.8 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted, and, subject to
Section 8.2, that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
useful or customary for companies in similar businesses.
Section 7.9 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations (other than Indebtedness) of whatever nature, except where the
failure to pay or perform such obligations could not reasonably be expected to
have a Material Adverse Effect.
Section 7.10 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (a) comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all material investigations, studies, sampling
and testing, and all material remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.
Section 7.11 Use of Proceeds. All proceeds of the Loans shall be used as
provided in Section 6.5.
Section 7.12 New Subsidiaries and Guaranty Joinder.
(a) Domestic Subsidiaries. The Borrower will give prompt notice to the
Administrative Agent of the creation or acquisition of any new Domestic
Subsidiaries and will cause all of its material Domestic Subsidiaries to become
Guarantors hereunder and pledge Collateral as provided herein. With respect to
any new Domestic Subsidiary created or acquired after the Closing Date, such
Domestic Subsidiary will promptly, but in any event within thirty days, execute
and deliver to the Administrative Agent and Collateral Agent a guaranty
agreement, security agreement, pledge agreement or joinder agreements reasonably
acceptable to the Administrative Agent and the Collateral Agent in their
reasonable discretion in multiple counterparts, and take all such actions, and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements and certificates as may be reasonably requested by the
Administrative Agent or the Collateral Agent, including the items relating to
Collateral described in Section 5, as applicable, including, among other things,
copies of resolutions and Organizational Documents, incumbency certificates and
legal opinions in form, scope and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent. For purposes hereof, a “material
Domestic Subsidiary” shall mean a Domestic Subsidiary that has more than
$250,000 in total assets or $500,000 in total revenues.
(b) Foreign Subsidiaries. The Borrower will give prompt notice to the
Administrative Agent of the creation or acquisition of any new Foreign
Subsidiaries. Foreign Subsidiaries will not provide guaranties or pledge
collateral in support of the loans and obligations hereunder.

 

65



--------------------------------------------------------------------------------



 



Section 7.13 Collateral Interests.
(a) Pledge of Equity Interests. The Borrower will pledge, and cause its
Subsidiaries to pledge, (i) one hundred percent (100%) of the Equity Interests
in each Domestic Subsidiary, and (ii) sixty-six percent (66%) of Equity
Interests in each First Tier Foreign Subsidiary, to the Collateral Agent to
secure the Obligations. The pledge of Equity Interests in First Tier Foreign
Subsidiaries is intended to avoid treatment of the undistributed earnings of a
Foreign Subsidiary as a deemed dividend to its United States parent for United
States federal income tax purposes. The Equity Interests pledged hereunder will
be accompanied by delivery of original share certificates and undated transfer
powers executed in blank, where appropriate, together with such filings and
other deliveries as may be reasonably requested by the Administrative Agent or
the Collateral Agent, including opinions of counsel in form, scope and substance
reasonably acceptable to the Administrative Agent and the Collateral Agent.
(b) Personal Property Generally. Each of the Credit Parties will pledge and
grant a security interest in substantially all of its personal property
(including all accounts, contract rights, deposit accounts, chattel paper,
insurance proceeds, inventory, investments and financial assets, general
intangibles, intellectual property, licenses, equipment and proceeds, but not
the pledge of Equity Interests which shall be governed by the provisions of
subsection (a) hereof and the Pledge Agreements relating thereto and liens on
Vehicles which shall be governed by the provisions of subsection (c) hereof),
other than Excluded Property, to the Collateral Agent to secure the Obligations.
The foregoing security interests will be perfected by filing financing
statements under the Uniform Commercial Code and filing notices of security
interests in respect of intellectual property with the United States Copyright
Office and the United States Patent and Trademark Office. In connection
therewith, the Credit Parties will provide such authorizations, filings and
other deliveries as may be reasonably requested by the Administrative Agent or
the Collateral Agent, and opinions of counsel in form, scope and substance
reasonably acceptable to the Administrative Agent and the Collateral Agent.
(c) Vehicles. Each of the Credit Parties will pledge and grant a security
interest in substantially all of its Vehicles to the Collateral Agent to secure
the Obligations. The foregoing security interests will be perfected by notation
of lien on the motor vehicle titles or other recognized method in the applicable
jurisdiction and, in connection therewith, the Credit Parties will provide such
authorizations, filings and other deliveries as may be reasonably requested by
the Administrative Agent or the Collateral Agent, including opinions of counsel
in form, scope and substance reasonably acceptable to the Administrative Agent
and the Collateral Agent; provided, the Administrative Agent shall execute a
power of attorney and letter of authorization in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent.
(d) Real Property. Each of the Credit Parties will grant a mortgage lien on and
security interest in all Material Real Property located in the United States to
the Collateral Agent to secure the Obligations. The foregoing mortgage liens and
security interests will be established by delivery of mortgage instruments,
deeds of trust, deeds to secure debt or other instruments reasonably acceptable
to the Administrative Agent and the Collateral Agent. In connection therewith,
the Credit Parties will provide such authorizations, filings and other
deliveries as may be reasonably requested by the Administrative Agent or the
Collateral Agent, and ALTA surveys, title insurance policies, flood hazard
certifications, evidence of insurance (including flood coverage as applicable),
consents and estoppels, opinions of counsel (including local counsel) in form,
scope and substance reasonably acceptable to the Administrative Agent and the
Collateral Agent.
(e) Delivery of Collateral Interests. Where the foregoing collateral interests
are provided after the Closing Date, they will be provided promptly, but in any
event, within thirty days in the case of subsections (a) and (b) hereof, sixty
days in the case of subsection (c) hereof and ninety days in the case of
subsection (d) hereof.

 

66



--------------------------------------------------------------------------------



 



Section 7.14 Further Assurances.
(a) Real Property Collateral. Within 90 days from the Closing Date (or such
later date as may be acceptable to the Administrative Agent in its discretion),
the Borrower will provide or cause to be provided for each of the Mortgaged
Properties, duly executed mortgage instruments in recordable form, together with
copies of surveys as may be available, standard ALTA mortgagee policies, flood
hazard certifications, evidence of insurance (including flood coverage as
applicable), consents and estoppels, and opinions of counsel (including local
counsel) in form, scope and substance reasonably satisfactory to the
Administrative Agent.
(b) Vehicles. Within 180 days from the Closing Date (or such later date as may
be acceptable to the Administrative Agent in its discretion), the Borrower will
provide or cause to be provided, registration and notation of the Administrative
Agent as first lienholder on the certificates of title for substantially all
Vehicles owned or leased by the Credit Parties.
Section 8 NEGATIVE COVENANTS
Each Credit Party covenants and agrees that until the Loan Obligations shall
have been paid in full or otherwise satisfied, and the Commitments hereunder
shall have expired or been terminated, each Credit Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this
Section 7.
Section 8.1 Changes in Business. Except as otherwise permitted by Section 8.2,
the Borrower will not, and will not permit any of its Subsidiaries to, engage in
any business or operations other than the specialty contracting services
business or other operations for the electric, gas and power industries and any
other reasonably related ancillary or complementary services or businesses or
any investments related thereto (including as set forth in Section 6.18). The
Borrower will: (a) except as set forth in Section 6.18, engage in no business
other than complying with its obligations under the Credit Documents and the
ownership of all of the Capital Stock of Subsidiaries of the Borrower and other
Subsidiaries formed in accordance with this Agreement; (b) not contract, create,
incur, assume or suffer to exist any Indebtedness except pursuant to the Credit
Documents, as a result of its employment of management, and as permitted by
Section 8.4 and (c) not own any assets other than Capital Stock of Enterprises,
the other Credit Parties, and de minimis amounts of other assets incidental to
the conduct of its business (including Capital Stock of Persons other than
Subsidiaries having a cost basis not in excess of $100,000); provided, that the
Borrower or any other Credit Party may form one or more additional Domestic or
Foreign Subsidiaries if (y) each such Domestic or Foreign Subsidiary conducts
business of substantially the same character as the business described in this
Section 8.1; and (z) the Borrower or such Credit Party complies with
Sections 7.12 and 8.5 with respect to each such Domestic or Foreign Subsidiary.

 

67



--------------------------------------------------------------------------------



 



Section 8.2 Consolidation, Merger, Sale of Assets, etc. The Borrower will not,
and will not permit any Subsidiary to, wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, sell or
otherwise dispose of all or any part of its property or assets (other than
inventory, equipment or Cash Equivalents sold in the ordinary course of
business) or agree to do any of the foregoing at any future time, except that
the following shall be permitted:
(a) except as otherwise provided in the Security Documents, any Subsidiary of
the Borrower may be merged or consolidated with or into, or be wound up,
liquidated into or dissolved into, the Borrower or a Wholly-Owned Subsidiary (so
long as (i) the Borrower or such Wholly-Owned Subsidiary is the surviving entity
and (ii) if any such merger or consolidation involves a Domestic Subsidiary, a
Domestic Subsidiary is the surviving entity), or all or any part of its
business, properties and assets may be conveyed, leased, sold or transferred to
the Borrower or a Wholly-Owned Subsidiary (which must be a Domestic Subsidiary
if the transaction involves the conveyance, lease, sale or transfer of all or
substantially all the properties and assets of a Domestic Subsidiary), provided
that the Borrower may not be a party to any merger, consolidation or liquidation
otherwise permitted by this clause (a) involving a Subsidiary that is not a
Wholly-Owned Subsidiary, and provided further that in each case all Liens
created pursuant to a Security Document on any assets of a Subsidiary affected
by any of the foregoing events (other than (i) Liens on the Capital Stock issued
by a Subsidiary that does not survive such event if, in connection therewith,
such Capital Stock is cancelled and (ii) Liens on assets sold to a Foreign
Subsidiary) shall remain in full force and effect after giving effect thereto;
(b) the investments, acquisitions and transfers or dispositions of properties
permitted pursuant to Sections 8.5 and 8.7;
(c) sales of assets pursuant to any sale and leaseback transaction permitted by
Section 8.9;
(d) other Asset Sales and Sales of Subsidiaries or Joint Ventures by the
Borrower and its Subsidiaries, provided that the aggregate fair market value of
the assets so sold or disposed in any fiscal year shall not exceed an amount
equal to fifteen percent (15%) of consolidated total assets for the Borrower and
its Subsidiaries as of the most recent fiscal quarter end for which the Borrower
has delivered financial statements pursuant to Section 7.1(a) or 7.1(b) (such
fair market value as determined by the Borrower); provided that the sale or
disposition of the Capital Stock of Enterprises shall be prohibited;
(e) the license of intellectual property in the ordinary course of business of
the Borrower or its Subsidiaries;
(f) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;
(g) sales of investment assets acquired in connection with the Deferred
Compensation Plan, any Deferred Compensation Agreement or the RSI Deferred
Compensation Liability, the proceeds of which are used to acquire other
investment assets or to make deferred compensation payments to current and
former officers and employees of the Borrower and its Subsidiaries pursuant to
such Employee Benefit Plan; and
(h) sales of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries.

 

68



--------------------------------------------------------------------------------



 



Section 8.3 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any such Subsidiary, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
Borrower or any of its Subsidiaries), or file or authorize the filing of any
financing statement under the Uniform Commercial Code or any other similar
notice of Lien under any similar recording or notice statute, except:
(a) Liens for taxes and assessments not yet due and payable or Liens for taxes
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Borrower) have
been established;
(b) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ Liens, statutory
landlord’s Liens, and other similar Liens arising in the ordinary course of
business, and (x) which do not in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Borrower or any Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Lien;
(c) Liens created by or pursuant to this Agreement or the other Credit Documents
securing the Obligations (including obligations under Hedge Agreements with a
Lender or an Affiliate of a Lender to the extent permitted hereunder and
obligations under Treasury Management Agreements with a Lender or an Affiliate
of a Lender on a pro rata basis with the Loan Obligations and other obligations
referenced therein);
(d) Liens on assets of the Borrower and its Subsidiaries existing on the Closing
Date and listed on Schedule 8.3(d) hereto and extensions, renewals and
replacements thereof; provided that no such Lien is spread to cover any
additional property after the Closing Date and that the principal amount of
Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement;
(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 9.1;
(f) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
trade contracts (which, for the avoidance of doubt, shall not include any Hedge
Agreements, Treasury Management Agreements or similar arrangements), leases,
government contracts, performance and return-of-money bonds and other similar
obligations incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money);
(g) leases or subleases granted to others not interfering in any material
respect with the business of any of the Borrower or its Subsidiaries;
(h) easements, encroachments, covenants, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries and municipal and zoning ordinances;
(i) Liens arising from Uniform Commercial Code financing statements regarding
leases permitted by this Agreement;
(j) any interest or title of a lessor under any lease permitted by this
Agreement;

 

69



--------------------------------------------------------------------------------



 



(k) Liens on assets of the Borrower or any of its Subsidiaries, each of which
Liens (i) existed on such assets before the time of their acquisition by the
Borrower or such Subsidiary, were not created in contemplation thereof and
secure Indebtedness permitted by Section 8.4(c), or (ii) existed on such assets
of any Subsidiary before the time it became a Subsidiary, were not created in
contemplation of the owner thereof becoming a Subsidiary and secure Indebtedness
permitted by Section 8.4(c), or (iii) was created solely for the purpose of
securing Indebtedness representing, or incurred to finance, the cost of such
assets and secure Indebtedness permitted by Section 8.4(c) (including Capital
Lease Obligations permitted by Section 8.4(c)); provided that, with respect to
Liens referred to in this clause (iii), (A) such Liens and the Indebtedness
secured thereby are incurred within 90 days of the acquisition of such asset,
(B) such Liens shall at all times be confined to the assets (or, with respect to
any such asset, the group of assets together with which it is acquired) so
acquired and improvements, alterations, replacements and modifications thereto
and (C) the principal amount of the Indebtedness secured by such Liens shall in
no case exceed 100% of the cost of the assets (or group of assets) subject
thereto at the time of acquisition thereof, and provided, further that with
respect to each Lien referred to in this paragraph (k), any extension, renewal
or replacement thereof shall be permitted only to the extent that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement;
(l) Liens on cash reserves securing Indebtedness in respect of letters of credit
or bonds permitted by Section 8.4(f);
(m) Liens on assets sold pursuant to a Qualified Sale/Leaseback Transaction
securing Capital Lease Obligations arising therefrom permitted by
Section 8.4(k);
(n) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and its
Subsidiaries) $4,000,000 at any one time; and
(o) Liens on cash and Cash Equivalents securing Indebtedness incurred in respect
of Permitted Letter of Credit Facilities permitted pursuant to Section 8.4(n),
provided that the aggregate value of such cash and Cash Equivalents shall not
exceed 110% of the principal amount of such Indebtedness.
Section 8.4 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, including Letters of Credit;
(b) Indebtedness of the Borrower to any Subsidiary and of any Wholly-Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;
(c) Indebtedness secured by Liens permitted by Section 8.3(k) in an aggregate
principal amount not to exceed $40,000,000 at any one time outstanding;
(d) existing Indebtedness listed on Schedule 8.4(d) hereto (“Existing
Indebtedness”) and any renewals, extensions, refundings or refinancings of such
Indebtedness, provided the amount thereof is not increased and the maturity of
principal thereof is not shortened;

 

70



--------------------------------------------------------------------------------



 



(e) Indebtedness under (i) Interest Rate Agreements and (ii) Hedge Agreements,
in each case, entered into after the Closing Date (provided that such Agreements
are entered into to hedge actual amounts and not for speculative purposes);
(f) Indebtedness in respect of letters of credit (other than Permitted Letter of
Credit Facilities permitted pursuant to Section 8.4(n) and Letters of Credit
hereunder) or bonds backing obligations under insurance policies or related to
self-insurance obligations or related to surety bonds;
(g) guaranties by the Borrower or any of its Subsidiaries of the obligations of
Joint Ventures or Foreign Subsidiaries;
(h) guaranties by any Credit Party of any Indebtedness of any other Credit Party
permitted pursuant to the other provisions of this Section 8.4;
(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancings
thereof to the extent not provided to secure the repayment of other
Indebtedness;
(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within five
Business Days of its incurrence;
(k) Capital Lease Obligations arising out of Qualified Sale/Leaseback
Transactions;
(l) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided that (i) no Default or Event of Default shall exist
immediately before or immediately after giving effect thereto on a Pro Forma
Basis, (ii) the Borrower will be in compliance with the financial covenants in
Sections 8.11 and 8.12 after giving effect thereto on a Pro Forma Basis, and
(iii) for the issuance or establishment of any such Indebtedness in excess of
$50,000,000, such Indebtedness will be issued on terms and conditions reasonably
acceptable to the Administrative Agent;
(m) Indebtedness incurred pursuant to Treasury Management Agreements entered
into in the ordinary course of business;
(n) Indebtedness in an aggregate principal amount not to exceed $25,000,000
under Permitted Letter of Credit Facilities;
(o) Indebtedness for Subordinated Debt (which shall be in addition to any other
Indebtedness permitted under this Section 8.4); provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, (ii) the Borrower will be in compliance
with the financial covenants in Sections 8.11 and 8.12 after giving effect
thereto on a Pro Forma Basis, and (iii) for the issuance or establishment of any
such Indebtedness in excess of $50,000,000, such Indebtedness will be issued on
terms and conditions reasonably acceptable to the Administrative Agent; and

 

71



--------------------------------------------------------------------------------



 



(p) promissory notes issued by Borrower and/or any Subsidiary and/or earnout
payments, noncompete payments and consulting payments in connection with
Permitted Business Acquisitions.
Section 8.5 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, lend money or credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any contribution to, any Person, except:
(a) the Borrower or any of its Subsidiaries may invest in cash and Cash
Equivalents;
(b) the Borrower and any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;
(c) the intercompany Indebtedness described in Sections 8.4(b);
(d) the investments owned by the Borrower and its Subsidiaries on the Closing
Date and set forth in Schedule 8.5(d) may continue to be owned by the Borrower
and such Subsidiary;
(e) loans and advances to officers and employees in the ordinary course of
business in an aggregate principal amount not to exceed $250,000 at any time
outstanding;
(f) the Borrower and any of its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
(g) Interest Rate Agreements and Hedge Agreements, in each case permitted by
Section 8.4(e);
(h) the Borrower may make contributions to any Credit Party, and any Credit
Party may make contributions to, or purchase additional shares of Capital Stock
of, any Wholly-Owned Subsidiary Guarantor;
(i) Permitted Business Acquisitions;
(j) the redemption or repurchase by the Borrower of Borrower Common Stock, or
Permitted Preferred (and any options or warrants relating thereto) in accordance
Section 8.7(a);
(k) promissory notes issued to the Borrower or any of its Subsidiaries by the
purchasers of assets sold in accordance with Section 8.2(d);
(l) guaranties expressly permitted by Sections 8.4(h) and (i);
(m) investments made by Borrower or its Subsidiaries in investment assets in
amounts equal to the amounts of compensation payable to current and former
directors, officers and employees of Borrower and its Subsidiaries that are
deferred pursuant to the Deferred Compensation Plan, any Deferred Compensation
Agreements, the RSI Deferred Compensation Liability or any other Employee
Benefit Plan (plus amounts equal to the earnings or gains on such investment
assets);

 

72



--------------------------------------------------------------------------------



 



(n) in addition to investments otherwise expressly permitted by this Section,
investments by the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $7,500,000; and
(o) investments in a Joint Venture or Foreign Subsidiary in an aggregate amount
up to twenty percent (20%) of consolidated total stockholders’ equity of the
Borrower and its Subsidiaries as of the most recent fiscal quarter end for which
the Borrower has delivered financial statements pursuant to Section 7.1(a) or
7.1(b).
Section 8.6 Amendments to Documents, etc. The Borrower will not, and will not
permit any of its Subsidiaries to amend, modify or change in any manner
materially adverse to the interests of the Lenders the Certificate of
Incorporation, bylaws or limited liability company agreement of the Borrower or
any of its Subsidiaries, or any agreement entered into by the Borrower or any of
its Subsidiaries with respect to its Capital Stock, or enter into any new
agreement in any manner materially adverse to the interests of the Lenders with
respect to the Capital Stock of the Borrower or any of its Subsidiaries. For the
avoidance of doubt (a) mergers or consolidations of Credit Parties permitted
under this Agreement shall not be deemed materially adverse to the interest of
the Lenders and (b) each Credit Party shall provide prompt notice to the
Administrative Agent upon any of its legal name.
Section 8.7 Restricted Payments. (a) The Borrower will not, and will not permit
any of its Subsidiaries to, make any Restricted Payment, except that:
(i) any Subsidiary of the Borrower may pay dividends and make distributions to
its equityholders;
(ii) the Borrower may make any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, provided that, immediately before and
immediately after giving effect thereto on a Pro Forma Basis, (A) no Default or
Event of Default shall exist, (B) Liquidity will be at least $10,000,000 and
(c) the Borrower shall be in compliance with the financial covenants set forth
in Sections 8.11 and 8.12;
(iii) the Borrower may pay or prepay any Indebtedness to any Subsidiary and any
Wholly-Owned Subsidiary Guarantor may pay or prepay any Indebtedness to the
Borrower or any other Subsidiary of the Borrower; and
(iv) the Borrower may issue any class or series of Capital Stock so long as such
class or series of Capital Stock (i) is not convertible into Indebtedness unless
permitted under Section 8.4(o), and (ii) is not due or redeemable (whether by
voluntary or mandatory redemption and whether by means of a change of control
provision, put right, event of default or any other similar provision) prior to
the Revolving Commitment Termination Date.
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist any encumbrance or restriction
which prohibits or otherwise restricts (A) the ability of any Subsidiary to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any of its Subsidiaries, (b) make loans or advances to
Enterprises or any of its other Subsidiaries or (c) transfer any of its
properties or assets to the Borrower or any of its Subsidiaries or (B) the
ability of the Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon its property or assets to secure the Obligations,
other than prohibitions or restrictions existing under or by reason of:
(i) this Agreement and the other Credit Documents;

 

73



--------------------------------------------------------------------------------



 



(ii) applicable law;
(iii) customary non-assignment provisions entered into in the ordinary course of
business and consistent with past practices;
(iv) any restriction or encumbrance with respect to a Subsidiary of the Borrower
imposed pursuant to an agreement which has been entered into for the sale or
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement;
(v) any restriction or encumbrance with respect to any assets of the Borrower or
any of its Subsidiaries imposed pursuant to an agreement which has been entered
into for the sale or disposition of such assets, provided that such sale or
disposition is permitted under this Agreement and such restriction or
encumbrance shall only be effective against the assets to be sold or disposed
of;
(vi) Liens permitted under Section 8.3 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens, provided that such prohibitions or restrictions apply only to the assets
subject to such Liens; and
(vii) restrictions on the ability of the Borrower or its Subsidiaries to create
Liens on investment assets acquired by the Borrower or its Subsidiaries with
amounts constituting deferred compensation owing to current and former employees
pursuant to the Deferred Compensation Plan or any Deferred Compensation
Agreement (or amounts equal to the earnings or gains on such investment assets).
Section 8.8 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate of the Borrower or such Subsidiary other than on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or such
Subsidiary, provided that the foregoing restrictions shall not apply to
(i) transactions set forth in Schedule 8.8 hereto, (ii) employment arrangements
and other equity compensation arrangements entered into in the ordinary course
of business with employees and officers of the Borrower and its Subsidiaries,
(iii) customary fees paid or other compensation arrangements (including equity
compensation arrangements) provided to members of the Board of Directors of the
Borrower and of its Subsidiaries, (iv) transactions between or among the
Borrower and its Wholly-Owned Subsidiaries, (v) transactions between or among
the Borrower and its Subsidiaries in the ordinary course of business, and (vi)
transactions permitted by Section 8.5(k), (vii) restricted payments permitted
pursuant to Section 8.7 and (viii) transactions approved in good faith by Board
of Directors of the Borrower.
Section 8.9 Sales and Leasebacks. The Borrower will not, and will not permit any
Subsidiary of the Borrower to, enter into any arrangement with any Person
providing for the leasing by any Credit Party of real or personal property that
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party,
other than (a) any such arrangement entered into in connection with (x) the
financing of the acquisition of such property with the proceeds of purchase
money Indebtedness incurred as permitted by Section 8.4(c) or (y) the sale and
leaseback of such property, and (b) a Qualified Sale/Leaseback Transaction,
provided that, the aggregate Net Cash Proceeds received from all Qualified
Sale/Leaseback Transactions entered into subsequent to the Closing Date shall
not exceed $30,000.000.

 

74



--------------------------------------------------------------------------------



 



Section 8.10 Changes in Fiscal Periods. The Borrower shall not change its fiscal
year to end on a day other than June 30 or change its method of determining
fiscal quarters, except that the Borrower may change its fiscal year to end on
or about December 31 and make corresponding changes to its method of determining
fiscal quarters.
Section 8.11 Consolidated Fixed Charge Coverage Ratio. As of the end of each
fiscal quarter, the Consolidated Fixed Charge Coverage Ratio for any Test Period
then ending will be not less than 1.25:1.0.
Section 8.12 Leverage Ratio. As of the end of each fiscal quarter, the Leverage
Ratio at the end of the Test Period then ending will be not greater than that
shown below:

          Fiscal Quarters Ending   Leverage Ratio  
Closing Date through June 29, 2012
    3.75:1.0  
June 30, 2012 through June 29, 2013
    3.50:1.0  
June 30, 2013 and thereafter
    3.00:1.0  

Section 9 EVENTS OF DEFAULT; Remedies; Application of Funds.
Section 9.1 Events of Default. If any one or more of the following conditions or
events shall occur:
(a) Payments. There shall be a (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for five
or more days, in the payment when due of any unreimbursed draw under a Letter of
Credit, interest on the Loans or any Fees or any other amounts owing hereunder
or under any other Credit Document; or
(b) Representations, etc. Any representation, warranty or statement made by any
Credit Party herein or in any other Credit Document or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
(c) Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Sections 7.1(e), 7.11 or Section 8, or (ii) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 9.1(a), 9.1(b) or clause (i) of this Section 9.1(c)) contained in
this Agreement and such default shall continue unremedied for a period of at
least 30 days after notice to the defaulting party by the Administrative Agent
or the Required Lenders; or
(d) Default under Other Agreements. Any Credit Party or any of their
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than payment defaults described in Section 9.1(a) above) or (ii) default
in the observance or performance of any agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
prior to its stated maturity; provided that it shall not constitute an Event of
Default pursuant to this Section 9.1(d) unless at the time of such default,
defaults, events or conditions of the type described in clauses (i) and (ii) of
this Section 9.1(d) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$10,000,000; or

 

75



--------------------------------------------------------------------------------



 



(e) Bankruptcy, etc. Any Credit Party or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy”, as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against any
Credit Party or any of its Material Subsidiaries and the petition is not
controverted within ten days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Credit Party or any of its Material Subsidiaries; or any Credit Party or any
of its Material Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any Credit Party or any of its Material
Subsidiaries; or there is commenced against any Credit Party or any of its
Material Subsidiaries any such proceeding which remains undismissed for a period
of at least 60 days; or any Credit Party or any of its Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or any Credit Party or any of
its Material Subsidiaries suffers any appointment of any custodian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of at least 60 days; or any Credit Party or any of its
Material Subsidiaries makes a general assignment for the benefit of creditors;
or any corporate action is taken by any Credit Party or any of its Material
Subsidiaries for the purpose of effecting any of the foregoing; or
(f) ERISA. (a) A Pension Plan which is a single-employer plan (as defined in
Section 4001(a)(15) of ERISA) shall fail to satisfy the minimum funding standard
required by Section 412 of the Internal Revenue Code for any plan year or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Internal Revenue Code or shall provide security
to induce the issuance of such waiver or extension, (b) any Pension Plan is or
shall have been or is likely to be terminated or the subject of termination
proceedings under ERISA or an event has occurred entitling the PBGC to terminate
a Pension Plan under Section 4042(a) of ERISA, (c) any Pension Plan shall have
had or is likely to have a trustee appointed to administer such Pension Plan,
(d) a contribution required to be made to a Pension Plan has not been timely
made, (e) any Pension Plan shall have an Unfunded Current Liability or (f) a
Credit Party or a Subsidiary of a Credit Party or any ERISA Affiliate has
incurred or is likely to incur a material liability to or on account of a
termination of or a withdrawal from a Pension Plan or Multiemployer Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401
(a)(29) of the Internal Revenue Code; and there shall result from any such event
or events described in the preceding clauses of this Section 9.1(f) the
imposition of a lien upon the assets of the Borrower or any Subsidiary of a
Credit Party, the granting of a security interest, or a liability or a material
risk of incurring a liability to the PBGC or a Pension Plan or Multiemployer
Plan or a trustee appointed under ERISA or a penalty under Section 4971 of the
Internal Revenue Code, which lien, security interest, liability or penalty would
be in excess of $10,000,000 or otherwise have a Material Adverse Effect; or

 

76



--------------------------------------------------------------------------------



 



(g) Security Documents. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Administrative Agent the Liens purported
to be created thereby with respect to assets that are material, individually or
in the aggregate, to the Borrower and its Subsidiaries, taken as a whole (except
to the extent resulting from the failure of the Administrative Agent to maintain
possession of Collateral as to which the Liens thereon are perfected solely by
possession or from a sale or other disposition of such Collateral permitted
hereby); or any Credit Party shall default in any material respect in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue for a period of at least 30 days after notice to the defaulting
party by the Administrative Agent or the Required Lenders (or such shorter
period as may be specified in such Security Document); or
(h) Guaranty. Any Guaranty or any provision thereof shall cease to be in full
force or effect, except in each case to the extent resulting from a sale or
liquidation of the applicable Guarantor permitted hereby, or any Guarantor or
any Person acting by or on behalf of such Guarantor shall deny or disaffirm such
guarantor’s obligations under such Guaranty; or any Guarantor shall default in
the due performance or observance of any material term, covenant or agreement on
its part to be performed or observed pursuant to the relevant Guaranty and if
such default is a default in any obligation under such Guaranty other than to
make payments in respect of the Obligations such default shall continue for a
period of at least 30 days after notice to the defaulting party by the
Administrative Agent or the Required Lenders (or such shorter period as may be
specified in such Guaranty); or
(i) Judgments. One or more judgments or decrees shall be entered against any
Credit Party or any of their respective Subsidiaries involving in the aggregate
a liability (not paid or fully covered by insurance as to which the relevant
insurance company has not disputed coverage) of $10,000,000 or more and (i) such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof or (ii) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
(j) Change of Control. A Change of Control shall have occurred.
Section 9.2 Remedies. (1) Upon the occurrence of any Event of Default described
in Section 9.1(e), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Commitments, if any, of each Lender having such
Commitments and the obligation of the Issuing Bank to issue any Letter of Credit
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations
(other than Obligations relating to Treasury Management Agreements and Hedge
Agreements); provided, the foregoing shall not affect in any way the obligations
of the Lenders under Section 2.2(b)(iii) or Section 2.3(e); (C) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents and (D) the
Administrative Agent shall direct the Borrower to pay (and the Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Section 9.1(e) to pay) to the Administrative Agent such
additional amounts of cash, to be held as security for the Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding under
arrangements acceptable to the Administrative Agent, equal to the Letter of
Credit Usage at such time. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of Section 11.4 notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of Section 11.4).

 

77



--------------------------------------------------------------------------------



 



Section 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative
Agent and the Collateral Agent, in each case in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees but other than principal and interest) payable to the Lenders
including without limitation all reasonable fees, expenses and disbursements of
any law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Hedge Agreement between any
Credit Party and any Lender or Affiliate of a Lender, to the extent such Hedge
Agreement is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender or Affiliate of a
Lender, and (d) the Administrative Agent for the account of the Issuing Bank, to
Cash Collateralize that portion of the Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.
Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

78



--------------------------------------------------------------------------------



 



Section 10 AGENCY
Section 10.1 Appointment and Authority. (a) Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Regions Bank to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b) Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Security Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Security Document, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere herein or in any Security Document, the Collateral Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
therein, nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Security Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Security Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Security Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Security Documents as fully as if the term “Administrative Agent” as used
in such Credit Documents included the Collateral Agent with respect to such acts
or omissions, and (ii) as additionally provided herein or in the Security
Documents with respect to the Collateral Agent.
Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

79



--------------------------------------------------------------------------------



 



Section 10.3 Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------



 



Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 10.6 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation (which resignation, for the
avoidance of doubt, shall not become effective until the earlier of (x) the date
of a successor as provided below or (y) 30 days after giving such notice) to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right with the consent of the
Borrower (which shall be required at all times other than during the existence
of an Event of Default, and which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Bank, after consulting
with the Borrower, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the consent
of the Borrower (which shall be required at all times other than during the
existence of an Event of Default, and which consent of the Borrower shall not be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

81



--------------------------------------------------------------------------------



 



(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or Issuing Bank under any of the
Credit Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Section 9 and Section 10.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Co-Syndication Agent,
Documentation Agent or Co-Documentation Agent listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.
Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 2.10 regarding fees and Section 11.2
regarding expenses and general indemnities) allowed in such judicial proceeding;
and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

82



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.10
regarding fees and Section 11.2 regarding expenses and general indemnities.
Section 10.10 Collateral and Guaranty Matters. (a) The Lenders (including the
Issuing Bank and the Swingline Lender) irrevocably authorize the Administrative
Agent and the Collateral Agent, at its option and in its discretion,
(i) to release any Lien on any property granted to or held under any Credit
Document securing the Loan Obligations (x) upon termination of the commitments
under this Agreement and payment in full of all Loan Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents, or (z) subject to Section 11.4, if
approved, authorized or ratified in writing by the Required Lenders;
(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Loan Obligations to the holder of any Lien on such
property that is permitted by Section 8.3(k); and
(iii) to release any Guarantor from its obligations under any guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

83



--------------------------------------------------------------------------------



 



Section 11 MISCELLANEOUS
Section 11.1 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, to the address, telecopier number, electronic mail
address or telephone number specified below (and also on Appendix B):
Pike Electric Corporation
100 Pike Way
Mount Airy, North Carolina 27030
Attn: Chief Financial Officer
(ii) if to the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified below (and also on
Schedule 11.1):
Joann Green
Vice President, Head of Syndicate Services
Regions Capital Markets Group
3050 Peachtree Road, NW, Suite 400
Atlanta, GA 30305
Tel: 404-279-7483
Fax: 404-995-7665
Email: joann.green@regions.com
(iii) if to the Issuing Bank or Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified on Appendix B; and
(iv) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified on Appendix B or in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

84



--------------------------------------------------------------------------------



 



(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
Section 11.2 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the

 

85



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (in each case, determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.
(e) Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after demand therefor.
(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, Issuing Bank,
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.
Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the

 

86



--------------------------------------------------------------------------------



 



credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
Issuing Bank, irrespective of whether or not such Lender or the Issuing Bank
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the Issuing
Bank different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Bank
or their respective Affiliates may have. Each Lender and the Issuing Bank agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
Section 11.4 Amendments and Waivers.
(a) Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent and the Required Lenders; provided that (i) the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Issuing Bank, (ii) the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto, (iii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (iv) each Lender and each Issuing Bank is entitled to vote as
such Lender or Issuing Bank sees fit on any bankruptcy reorganization plan that
affects the Loans or Letters of Credit, and each Lender and each Issuing Bank
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i) extend the maturity of any Loan;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12 or the
application of funds pursuant to Section 9.3, as applicable;
(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;
(iv) reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

87



--------------------------------------------------------------------------------



 



(v) extend the time for payment of any such interest or fees;
(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;
(vii) change the provisions of this Agreement regarding pro rata sharing or pro
rata funding with respect to the making of advances, or the manner of
application of payments of principal, interest or fees;
(viii) amend, modify, terminate or waive any provision of this Section 11.4(b)
or Section 11.4(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;
(ix) change the percentage of the outstanding principal amount of Loans that is
required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders” or “Revolving Commitment Percentage” or
modify the amount of the Commitment of any Lender;
(x) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty, or subordinate any of the Collateral
Agent’s Liens, in each case, except as expressly provided in the Credit
Documents; or
(xi) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided, that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii)-(xi)
immediately above.
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans with the consent of the Swingline
Lender;
(iii) amend, modify, terminate or waive any provision hereof relating to the
Letter of Credit Sublimit or the Letters of Credit without the consent of each
Issuing Bank affected thereby; or
(iv) amend, modify, terminate or waive any provision of Section 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

 

88



--------------------------------------------------------------------------------



 



(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
Section 11.5 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its commitments, loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000, in the
case of any assignment in respect of a revolving credit facility (or, $5,000,000
in the case of an assignment to an existing Lender or an Affiliate of an
existing Lender), unless each of the Administrative Agent and, so long as no
Event of Default shall have occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the commitments and loans
assigned.

 

89



--------------------------------------------------------------------------------



 



(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) commitments if such assignment is to a Person that is not a Lender with a
commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded term facility to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
revolving credit facility under which swingline loans are made by it.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, unless waived, in
whole or in part by the Administrative Agent in its discretion. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. A form of Assignment Agreement is attached as Exhibit 11.5.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii) No Assignment to Defaulting Lenders. No such assignment may be made to a
Defaulting Lender or an Affiliate of a Defaulting Lender without the prior
written consent of (A) the Borrower, (B) the Administrative Agent and (C) the
Issuing Bank and Swingline Lender, as appropriate, which consent may be given or
withheld in their discretion.

 

90



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.2, 3.3 and 11.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. The Borrower will execute and deliver on request, at its own
expense, a promissory note to the assignee evidencing the interests taken by way
of assignment hereunder. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its offices in the United States shown
for purposes of notices in Section 11.1, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the commitments of, and principal amounts of the
loans and obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (i) a natural person, (ii) the Borrower or any of its
Affiliates or Subsidiaries, or (iii) a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its commitments and/or the
loans and obligations owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Swingline Lender and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Credit Document.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or modification requiring the unanimous consent or the
consent of the selling Lender as an “affected Lender” under Section 11.4 that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.2 and 3.3 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.3 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.2 and 3.3 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.3 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.3(f) as though it were a Lender.

 

91



--------------------------------------------------------------------------------



 



(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
Section 11.7 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization (in a manner satisfactory to Agents) in an
amount equal to 103% of the undrawn amount of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination hereof.
Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.
Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

92



--------------------------------------------------------------------------------



 



Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and, subject to Section 10.1(b), each Lender
shall be entitled to protect and enforce its rights arising under this Agreement
and the other Credit Documents and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
Section 11.13 Applicable Laws.
(a) Governing Law. This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or the any
of the other Credit Documents (except as to any other Credit Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of North Carolina.
(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Credit Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
North Carolina sitting in Mecklenburg County and of the United States District
Court of the Western District of North Carolina, and any appellate court from
any thereof and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
North Carolina State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

93



--------------------------------------------------------------------------------



 



(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required by any regulatory
authority having jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

94



--------------------------------------------------------------------------------



 



Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
aggregate outstanding amount of the Loans made hereunder or be refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Laws,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.
Section 11.17 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
Section 11.18 Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment, waiver, modification or consent relating
hereto shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 11.19 USA PATRIOT Act. Each Lender subject to the Act hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

95



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

 

96



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

          BORROWER: PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer and Executive Vice President      GUARANTORS: 
PIKE ENTERPRISES, INC.
a North Carolina corporation
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Chief Financial Officer and Executive Vice President        PIKE
ELECTRIC, LLC,
a North Carolina limited liability company
      By:   /s/ James T. Benfield         Name:   James T. Benfield       
Title:   President        PIKE ENERGY SOLUTIONS, LLC,
a North Carolina limited liability company
      By:   /s/ Jimmy R. Hicks         Name:   Jimmy R. Hicks        Title:  
President        PIKE ENERGY SOLUTIONS, INC.,
a California corporation
      By:   /s/ Jimmy R. Hicks         Name:   Jimmy R. Hicks        Title:  
President        KLONDYKE CONSTRUCTION LLC,
an Arizona limited liability company
      By:   /s/ Steven M. McClain         Name:   Steven M. McClain       
Title:   Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            ELEMENTAL ENERGY, INC.,
an Arizona corporation
      By:   /s/ Steven M. McClain         Name:   Steven M. McClain       
Title:   President        PIKE TANZANIA, LLC,
a North Carolina limited liability company
      By:   /s/ Anthony K. Slater         Name:   Anthony K. Slater       
Title:   Vice President        PINE VALLEY POWER, INC.,
a Utah corporation
      By:   /s/ Michael B. Horan         Name:   Michael B. Horan       
Title:   President        PIKE EQUIPMENT AND SUPPLY COMPANY, LLC,
a North Carolina limited liability company
      By:   /s/ J. Clifford Edwards         Name:   J. Clifford Edwards       
Title:   President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT AND COLLATERAL AGENT: REGIONS BANK, as
Administrative Agent and
Collateral Agent
      By:   /s/ Paul Stephen Phillippi         Name:   Paul Stephen Phillippi   
    Title:   Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          LENDERS:  REGIONS BANK,
as Issuing Lender, Swingline Lender and a Lender
      By:   /s/ Paul Stephen Phillippi         Name:   Paul Stephen Phillippi   
    Title:   Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ C. Douglas Cross         Name:   C. Douglas Cross       
Title:   Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:   /s/ J. Lance Walton         Name:   J. Lance Walton        Title:  
Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /s/ Steven M. Hamil         Name:   Steven M. Hamil        Title:  
Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ J. Thomas Johnson, Jr.         Name:   J. Thomas Johnson, Jr.   
    Title:   Sr. Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ R. Alan Proctor        Name:   R. Alan Proctor        Title:  
SVP   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Peter Christensen         Name:   Peter Christensen       
Title:   Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY,
as a Lender
      By:   /s/ Preston W. Bergen         Name:   Preston W. Bergen       
Title:   Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            RBC BANK,
as a Lender
      By:   /s/ Larry D. Jackson Jr.         Name:   Larry D. Jackson Jr.       
Title:   Sr. Underwriter- Team Lead   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            ATLANTIC CAPITAL BANK,
as a Lender
      By:   /s/ J. Christopher Deisley         Name:   J. Christopher Deisley   
    Title:   Senior Vice President   

PIKE ELECTRIC CORPORATION
CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
LENDERS, COMMITMENTS AND COMMITMENT PERCENTAGES

                      Revolving     Revolving Commitment   Lender   Commitment  
  Percentage  
Regions Bank
  $ 30,000,000.00       15.000000000 %
First Tennessee Bank, National Association
  $ 27,500,000.00       13.750000000 %
SunTrust Bank
  $ 25,000,000.00       12.500000000 %
Compass Bank
  $ 22,500,000.00       11.250000000 %
Bank of America, N.A.
  $ 17,500,000.00       8.750000000 %
Wells Fargo Bank, National Association
  $ 22,500,000.00       11.250000000 %
JPMorgan Chase Bank, N.A.
  $ 17,500,000.00       8.750000000 %
Branch Banking and Trust Company
  $ 17,500,000.00       8.750000000 %
RBC Bank
  $ 10,000,000.00       5.000000000 %
Atlantic Capital Bank
  $ 10,000,000.00       5.000000000 %
 
           
 
               
Total
  $ 200,000,000.00       100.000000000 %
 
           

 

 



--------------------------------------------------------------------------------



 



Appendix B
NOTICE INFORMATION

          Notice Address:
Any Credit Party:
  Pike Electric Corporation
 
  100 Pike Way
 
  Mount Airy, North Carolina 27030
 
  Attn: Chief Financial Officer
 
  Tel: 336-789-2171
 
  Fax: 336-719-4640
 
   
Administrative Agent and Collateral Agent:
  Regions Capital Markets Group
3050 Peachtree Road, NW, Suite 400
 
  Atlanta, GA 30305
 
  Attention: Joann Green
 
  Tel: 404-279-7483
 
  Fax: 404-995-7665
 
  Email: joann.green@regions.com
 
   
Swingline Lender:
  Regions Capital Markets
 
  3050 Peachtree Road, NW, Suite 400
 
  Atlanta, GA 30305
 
  Attention: Patti Evans
 
  Tel: 404-279-7482
 
  Fax: 404-995-7665
 
  Email: patti.evans@regions.com
 
   
Issuing Bank:
  Regions Bank
 
  6805 Morrison Blvd., Suite 100
 
  Charlotte, NC 28211
 
  Attention: Steve Phillippi, Senior Vice President
 
  Tel: (704) 362-3560
 
  Fax: (704) 362-3594
 
  Email: steve.phillippi@regions.com
 
   
Lenders:
  Regions Bank
 
  6805 Morrison Blvd., Suite 100
 
  Charlotte, NC 28211
 
  Attention: Steve Phillippi, Senior Vice President
 
  Tel: (704) 362-3560
 
  Fax: (704) 362-3594
 
  Email: steve.phillippi@regions.com

 

 



--------------------------------------------------------------------------------



 



          Notice Address:
 
  First Tennessee Bank, National Association
 
  2000 W. 1st Street, Suite 100
 
  Winston-Salem, NC 27104
 
  Attention: Alex Turner
 
  Tel: (336) 725-3132
 
  Fax: (336) 703-9784
 
  Email: akturner@ftb.com
 
   
 
  SunTrust Bank
 
  4720 Piedmont Row Drive, Suite 420
 
  Charlotte, NC 28210
 
  Attention: Lance Walton
 
  Tel: (704) 571-3731
 
  Fax: (704) 571-3735
 
  Email: lance.walton@suntrust.com
 
   
 
  Compass Bank
 
  3400 Peachtree Road NE, Suite 800
 
  Atlanta, GA 30326
 
  Attention: Steven M. Hamil
 
  Tel: (404) 504-6155
 
  Fax: (404) 504-6147
 
  Email: steven.hamil@bbvacompass.com
 
   
 
  Bank of America, N.A.
 
  101 S. Tryon Street
 
  Charlotte, NC 28255
 
  Attention: Alan Stephens
 
  Tel: (980) 386-1125
 
  Fax: (980) 386-6668
 
  Email: alan.stephens@baml.com
 
   
 
  Wells Fargo Bank, National Association
 
  100 N. Main Street
 
  Winston-Salem, NC 27101
 
  Attention: Alan Proctor
 
  Tel: (336) 732-6933
 
  Fax: (336) 732-4833
 
  Email: alan.proctor@wellsfargo.com
 
   
 
  JPMorgan Chase Bank, N.A.
 
  383 Madison Avenue, Floor 24
 
  New York, NY 10179
 
  Attention: Peter Christensen, Vice President
 
  Tel: (212) 270-3917
 
  Email: peter.christensen@jpmorgan.com

 

 



--------------------------------------------------------------------------------



 



          Notice Address:
 
  Branch Banking and Trust Company
 
  200 W. Second Street, 16th Floor
 
  Winston-Salem, NC 27101
 
  Attention: Preston Bergen
 
  Tel: (336) 733-2749
 
  Fax: (336) 733-2740
 
  Email: pbergen@bbandt.com
 
   
 
  RBC Bank (USA)
 
  200 Providence Road
 
  Charlotte, NC 28207
 
  Attention: Mike McMahn
 
  Tel: (704) 686-1023
 
  Fax: (704) 686-1164
 
  Email: mike.mcmahn@rbc.com
 
   
 
  Atlantic Capital Bank
 
  3280 Peachtree Road, N.E., Suite 1600
 
  Atlanta, GA 30305
 
  Attention: Dan Costello
 
  Tel: (404) 995-5833
 
  Fax: (404) 995-6070
 
  Email: daniel.costello@atlcapbank.com

 

 



--------------------------------------------------------------------------------



 



Schedule 2.3: Existing Letters of Credit

                      Letter of               Outstanding   Credit No.   Issue
Date   Expiry Date   Beneficiary   Amount  
SB00194
  08/01/02   08/01/12   Liberty Mutual   $ 4,907,541  
SB00302
  07/13/04   06/20/12   AIG   $ 10,000  
SB00300
  07/13/04   07/31/12   Liberty Mutual   $ 14,122,459  
SB00301
  7/13/04   07/12/12   Lumbermans   $ 150,000  
SB01321
  10/05/09   10/05/11   Shaw Constructors, Inc.   $ 3,000,000  
SB01462
  08/31/10   08/31/11   Royal Bank of Scotland International   $ 292,553  
SB01461
  08/31/10   08/31/11   Royal Bank of Scotland International   $ 442,499.50  
SB01508
  12/03/10   12/02/11   Royal Bank of Scotland International   $ 199,080.50  
680611931
  08/23/11   08/31/12   Barclays Bank PLC, New York   $ 24,280,340  

 

      1   Issued by Bank of America, N.A.

 

2.3-1



--------------------------------------------------------------------------------



 



Schedule 6.4: Litigation and Legal Proceedings
None.

 

6.4-1



--------------------------------------------------------------------------------



 



Schedule 6.11: Tax Returns and Payments
None.

 

6.11-1



--------------------------------------------------------------------------------



 



Schedule 6.12: ERISA
None.

 

6.12-1



--------------------------------------------------------------------------------



 



Schedule 6.13: Subsidiaries

              Subsidiary   Ownership
1.
  Pike Enterprises, Inc.   100% by Pike Electric Corporation
2.
  Pike Electric, LLC   100% by Pike Enterprises, Inc.
3.
  Pike Equipment and Supply Company, LLC   100% by Pike Electric, LLC
4.
  Pike Energy Solutions, LLC   100% by Pike Enterprises, Inc.
5.
  Pike Energy Solutions, Inc.   100% by Pike Energy Solutions, LLC
6.
  Klondyke Construction LLC   100% by Pike Enterprises, Inc.
7.
  Elemental Energy, Inc.   100% by Klondyke Construction LLC
8.
  Pike Tanzania, LLC   100% by Pike Enterprises, Inc.
9.
  Pike Capital International S.à r.l.   100% by Pike Enterprises, Inc.
10.
  Pike Servicios Electricos S.R.L.   99.9% by Pike Capital International S.à
r.l. and 0.1% by Pike Enterprises, Inc.
11.
  Pine Valley Power, Inc.   100% by Pike Enterprises, Inc.

 

6.13-1



--------------------------------------------------------------------------------



 



Schedule 6.15: Environmental
None.

 

6.15-1



--------------------------------------------------------------------------------



 



Schedule 6.16: Properties
OWNED PROPERTY

      Property Address   Owner
Highway 11
Monroe, GA
  Pike Electric, LLC  
1050 New Hope Rd
Raleigh, NC
  Pike Electric, LLC  
100 Pike Way
Mount Airy, NC
  Pike Electric, LLC  
200 Pike Way
Mount Airy, NC
  Pike Electric, LLC

LEASED PROPERTY

      Property Address   Lessor
3019 Alvin Devane Blvd., Suite 500
Austin, TX
  TAAB Texas, LP  
10101 Claude Freeman Drive
Suite 100 Cambridge Corporate Center
Charlotte, NC
  Mainstreet Claude Freeman, LLC  
2000 Technology Drive, Suite 325
Pittsburgh, PA
  The Reg Ind Dev Corp of SW PA  
700 NE Multnomah, Suite 500
Portland, OR
  AAT Lloyd Master Tenant, LLC  
5800 W.T. Harris Road Blvd.
Charlotte, NC
  McGee Brothers Company, Inc  
6624 Lakeview Road,
Charlotte, NC
  McGee Brothers Company, Inc  
2640 West Lone Cactus Road
Phoenix, AZ
  HRJT Investors Limited Partnership  
2624 West Lone Cactus Road
Phoenix, AZ
  V2M2 LLC  
12657 Alcosta Blvd., Building CC
San Ramon, CA
  SDC7  
11110 FM 1625
Creedmoor, TX 78610
  Aztec Trucking

 

6.16-1



--------------------------------------------------------------------------------



 



Schedule 8.3(d): Liens
1. The following mortgages:

  (i)   Deed of Trust from Pike Electric, Inc.1 to First American Title Company,
for the use and benefit of Barclays Bank PLC, as administrative agent for
lenders, dated as of July 1, 2004, covering certain real property located in
Surry County, North Carolina.2     (ii)   Deed of Trust from Pike Electric,
Inc.1 to First American Title Company, for the use and benefit of Barclays Bank
PLC, as administrative agent for lenders, dated July 1, 2004, covering certain
real property located in Wake County, North Carolina.2

  (iii)   Deed to Secure Debt and Security Agreement from Pike Electric, Inc.1
to Barclays Bank PLC, dated July 1, 2004, recorded in the Office of the Forsyth
County Clerk of Superior Court.2

  (iv)   Deed to Secure Debt and Security Agreement from Pike Electric, Inc.1 to
Barclays Bank PLC, dated July 1, 2004, recorded in the Office of the Walton
County Clerk of Superior Court.2

2. The following secured interests:

              Company   Secured Party   Jurisdiction   Collateral
 
           
Elemental Energy, Inc.2
  Barclays Bank PLC,
as Administrative
Agent   Arizona Secretary of State   All Personal Property
 
           
Klondyke Construction
LLC2
  Barclays Bank PLC,
as Administrative
Agent   Arizona Secretary of State   All Personal Property
 
           
Klondyke Construction LLC
  Union Distributing Company of Tucson   Arizona Secretary of State (4 UCC-1
financing statements)   Various Equipment
 
           
Pike Electric Corporation
  Cashmere Valley Bank   Delaware Secretary of State   Copier and Related
Equipment and Software
 
           
Pike Electric Corporation
  Dell Financial Services L.L.C.   Delaware Secretary of State   Various
Computer and Other Equipment and Related Software
 
           
Pike Electric
Corporation2
  Barclays Bank PLC,
as Administrative
Agent   Delaware Secretary of State   All Personal Property
 
           
Pike Electric Corporation
  De Lage Landen Financial Services, Inc.   North Carolina Secretary of State  
Various Equipment
 
           
Pike Electric, Inc.1
  Altec Capital
Services, LLC   North Carolina Secretary of State (31 UCC-1 financing
statements)   Various Equipment and Vehicles

 

8.3(d)-1



--------------------------------------------------------------------------------



 



              Company   Secured Party   Jurisdiction   Collateral
 
           
Pike Electric, Inc.1
  Fleet National Bank   North Carolina Secretary of State   Aircraft and Related
Equipment and Goods
 
           
Pike Electric, Inc.1
  Stihl, Inc.   North Carolina Secretary of State   Various Equipment
 
           
Pike Electric, Inc.1
  Fleet Business
Credit, LLC   North Carolina Secretary of State    
 
           
Pike Electric, Inc.1
  IBM Credit LLC   North Carolina Secretary of State
(8 UCC-1 financing statements)   Various Equipment and Related Software
 
           
Pike Electric, Inc.1
  General Electric
Capital Corporation   North Carolina Secretary of State
(2 UCC-1 financing statements)   Various Equipment and Vehicles
 
           
Pike Electric, Inc.1
  ANB Leasing Services, a division of First American Bank   North Carolina
Secretary of State
(3 UCC-1 financing statements)   Various Equipment
 
           
Pike Electric, Inc.1
  Banc of America Leasing & Capital, LLC   North Carolina Secretary of State  
Aircraft and Related Equipment and Goods
 
           
Pike Electric, Inc.1
  Bank of America, N.A.   North Carolina Secretary of State   Aircraft and
Related Equipment and Goods
 
           
Pike Electric, Inc.1
  Cashmere Valley Bank   North Carolina Secretary of State   Copier and Related
Equipment and Software
 
           
Pike Electric, Inc.1
  Ervin Leasing Company   North Carolina Secretary of State   Various Equipment
 
           
Pike Electric, Inc.1
  US Bancorp   North Carolina Secretary of State    
 
           
Pike Electric, LLC
  Altec Capital
Services, LLC   North Carolina Secretary of State
(33 UCC-1 financing statements)   Various Equipment
 
           
Pike Electric, LLC
  Deere Credit   North Carolina Secretary of State
(5 UCC-1 financing statements)   Various John Deere
Equipment

 

8.3(d)-2



--------------------------------------------------------------------------------



 



              Company   Secured Party   Jurisdiction   Collateral
 
           
Pike Electric, LLC
  People’s Capital and Leasing Corp.   North Carolina Secretary of State
(2 UCC-1 financing statements)   Various Equipment, Inventory and Software
 
           
Pike Electric, LLC2
  Barclays Bank PLC,
as Administrative
Agent   North Carolina Secretary of State   All Personal Property
 
           
Pike Energy Solutions, Inc.2
  Barclays Bank PLC,
as Administrative
Agent   California Secretary of State   All Personal Property
 
           
Pike Energy Solutions,
LLC2
  Barclays Bank PLC,
as Administrative
Agent   North Carolina Secretary of State   All Personal Property
 
           
Pike Energy Solutions, LLC
  General Electric
Capital Corporation   North Carolina Secretary of State   Various Equipment
 
           
Pike Enterprises, Inc.2
  Barclays Bank PLC,
as Administrative
Agent   North Carolina Secretary of State   All Personal Property
 
           
Pike Tanzania, LLC2
  Barclays Bank PLC,
as Administrative
Agent   North Carolina Secretary of State   All Personal Property
 
           
Pine Valley Power, Inc.2
  Barclays Bank PLC,
as Administrative
Agent   Utah Department of Commerce   All Personal Property
 
           
Pike Equipment and Supply Company, LLC2
  Barclays Bank PLC,
as Administrative
Agent   North Carolina Secretary of State   All Personal Property
 
           
Pike Equipment, LLC
  People’s Capital and Leasing Corp.   North Carolina Secretary of State  
Various Equipment, Inventory and Software

 

      1   Pike Electric, Inc., a North Carolina corporation, was converted to a
North Carolina limited liability company with the name Pike Electric, LLC
pursuant to the Articles of Organization including Articles of Conversion filed
with the North Carolina Secretary of State on September 22, 2010.   2   Required
terminations to be filed and secured interest released upon Closing.

 

8.3(d)-3



--------------------------------------------------------------------------------



 



Schedule 8.4(d): Existing Indebtedness
1. Indebtedness associated with the following interest rate swap agreements:

  (i)   Interest Rate Swap Agreement executed May 10, 2010 with Regions Bank for
a 1-month LIBOR of .186% and swap rate of 1.138%, having a notional value of
$20,000,000 expiring June 19, 2012; and

  (ii)   Interest Rate Swap Agreement executed June 11, 2010 with Regions Bank
for a 1-month LIBOR of .187% and swap rate of 1.053%, having a notional value of
$20,000,000 expiring May 13, 2012.

2. Indebtedness associated with the following diesel fuel swaps:

                              Counter-party   Date Executed   Start Date   End
Date   Fixed Price     Total Gallons  
Regions Bank
  08/19/10   09/01/10   08/31/11   $ 3.05       300,000  
Regions Bank
  08/26/10   09/01/10   09/30/11   $ 3.00       300,000  
Regions Bank
  09/28/10   10/01/10   09/30/11   $ 3.13       300,000  
Regions Bank
  09/30/10   10/01/10   09/30/11   $ 3.26       300,000  
Regions Bank
  11/17/10   12/01/10   11/30/11   $ 3.27       300,000  
Regions Bank
  11/23/10   01/01/11   12/31/11   $ 3.23       300,000  
Regions Bank
  12/21/10   02/01/11   01/31/12   $ 3.50       300,000  
Regions Bank
  12/21/10   02/01/11   01/31/12   $ 3.49       300,000  
Regions Bank
  02/02/11   03/01/11   02/29/12   $ 3.73       324,000  
Regions Bank
  02/04/11   03/01/11   02/29/12   $ 3.71       324,000  
Regions Bank
  02/15/11   03/01/11   02/29/12   $ 3.75       648,000  
Regions Bank
  02/22/11   04/01/11   09/30/12   $ 3.83       972,000  
Regions Bank
  05/06/11   06/01/11   05/31/12   $ 3.89       324,000  
Regions Bank
  05/12/11   06/01/11   05/31/12   $ 3.90       324,000  
Regions Bank
  06/20/11   07/01/11   06/30/12   $ 3.99       324,000  
Regions Bank
  06/29/11   07/01/11   06/30/12   $ 3.94       648,000  
Regions Bank
  08/05/11   09/01/11   08/31/12   $ 3.92       324,000  
Regions Bank
  08/18/11   09/01/11   08/31/12   $ 3.89       324,000  

3. Indebtedness represented by the secured interests set forth in Item 2 of
Schedule 8.3(d).

 

8.4(d)-1



--------------------------------------------------------------------------------



 



Schedule 8.5(d): Investments
1. Investments in the following marketable securities:

                  Investment   Number of Shares     Certificate Number  
Potomac Electric Power
    3       205431  
Potomac Electric Power
    50       325980  
Baltimore Gas & Electric
    50       NF201133  
American Electric Power
    100       S303796  
Duke Power Company
    70       D015628  

 

8.5(d)-1



--------------------------------------------------------------------------------



 



Schedule 8.8: Transactions with Shareholders and Affiliates
None.

 

8.8-1



--------------------------------------------------------------------------------



 



Exhibit 2.1
[FORM OF] FUNDING NOTICE
                     _____, 20_____

To:   Regions Bank, as Administrative Agent

Re:   Credit Agreement, dated as of August 24, 2011 (as amended and modified,
the “Credit Agreement”), by and among PIKE ELECTRIC CORPORATION, a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time a party
thereto, REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”). Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrower desires that the Lenders make a Credit Extension to the Borrower in
accordance with the applicable terms and conditions of the Credit Agreement on
                     _____, 20_____ (the “Credit Date”), to be comprised of the
following Type(s) of Loans:

         
o Base Rate Loan (required for Swingline Loans):
  $                       
 
       
o Adjusted LIBOR Rate Loan, with an Initial Interest Period of ________
Month(s):
  $                       
 
       
Total Credit Extension:
  $                       

The Borrower hereby certifies that the conditions precedent set forth in
Section 5.2 of the Credit Agreement have been met on and as of the Credit Date.
IN WITNESS WHEREOF, the Borrower has executed this Funding Notice as of the date
first written above.

          BORROWER:  PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Exhibit 2.3
[FORM OF] ISSUANCE NOTICE

Date:   ___________ ____, 201__

To:   Regions Bank, as Administrative Agent

Re:   Credit Agreement, dated as of August 24, 2011 (as amended and modified,
the “Credit Agreement”), by and among PIKE ELECTRIC CORPORATION, a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time a party
thereto, REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”). Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:
Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby desires
a Letter of Credit to be issued by Regions Bank (the “Issuing Bank”) in
accordance with the terms and conditions of the Credit Agreement on ____________
_____, 201__ (the “Credit Date”) in an aggregate face amount of $___________.
Attached hereto for each such Letter of Credit is a letter of credit
application.
The Borrower hereby represents and warrants that after issuing such Letter of
Credit requested on the Credit Date, in no event shall (x) the Outstanding
Amount of the Revolving Obligations exceed the Aggregate Revolving Commitments
then in effect, and (y) Outstanding Amount of the Letter of Credit Obligations
exceed the Letter of Credit Sublimit then in effect.
The Borrower hereby represents and warrants that each of the conditions set
forth in Section 5.2 of the Credit Agreement (other than the delivery of a
Funding Notice required by Section 5.2(a) of the Credit Agreement) has been
satisfied on and as of the date of such issuance of such Letter of Credit on the
Credit Date.

            PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Exhibit 2.5-1
[FORM OF] REVOLVING LOAN NOTE
[________, ______]
FOR VALUE RECEIVED, PIKE ELECTRIC CORPORATION, a Delaware corporation (the
“Borrower”), hereby promise to pay to ___________ or its registered assigns (the
“Lender”) the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrower under that Credit Agreement, dated as of August 24,
2011 (as amended and modified, the “Credit Agreement”), by and among the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto, and REGIONS BANK, as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
The Borrower hereby promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Principal Office of the Administrative Agent. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the Default
Rate, in all cases in accordance with the terms of the Credit Agreement.
This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and during the continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Loan Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Revolving Loan Note.
THIS REVOLVING LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
[Signatures on Following Page(s)]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

          BORROWER:  PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Exhibit 2.5-2
[FORM OF] SWINGLINE NOTE
[________, ______]
FOR VALUE RECEIVED, PIKE ELECTRIC CORPORATION, a Delaware corporation (the
“Borrower”), hereby promise to pay to REGIONS BANK or its registered assigns
(the “Swingline Lender”), the principal amount of each Swingline Loan from time
to time made by the Swingline Lender to the Borrower under that Credit
Agreement, dated as of August 24, 2011 (as amended and modified, the “Credit
Agreement”), by and among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto, as Guarantors, the Lenders from time to time
party thereto, and REGIONS BANK, as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
The Borrower hereby promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to such
account designated by the Swingline Lender from time to time in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the Default Rate, in all cases in accordance with
the terms of the Credit Agreement..
This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and during the continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Swingline Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Swingline Loan made by the Swingline
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Swingline Lender may also
attach schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.
The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.
THIS SWINGLINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
[Signatures on Following Page(s)]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower have caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

          BORROWER:  PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:           Name:           Title:        

 





--------------------------------------------------------------------------------



 



Exhibit 2.8
[FORM OF] CONVERSION/CONTINUATION NOTICE
Reference is made to that certain Credit Agreement, dated as of August 24, 2011
(as amended and modified, the “Credit Agreement”), by and among PIKE ELECTRIC
CORPORATION, as the Borrower, certain Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and REGIONS BANK, as Administrative Agent and Collateral Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.
Pursuant to Section 2.8 of the Credit Agreement (and subject to Section 3.1),
the Borrower desires to convert or to continue the following Loan(s), each such
conversion and/or continuation to be effective as of __________ ___, 20___:

     
$___________
  Adjusted LIBOR Rate Loans to be continued with Interest Period of _____
month(s)
 
   
$___________
  Adjusted LIBOR Rate Loans to be converted to Base Rate Loans
 
   
$___________
  Base Rate Loans to be converted to Adjusted LIBOR Rate Loans with Interest
Period of _____ month(s)

The Borrower hereby certifies that no Default or Event of Default has occurred
or would result from any continuation or conversion contemplated hereby.
[Signatures on following page(s)]

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Borrower has executed this
Conversion/Continuation Notice as of the date first written above.

          BORROWER:  PIKE ELECTRIC CORPORATION,
a Delaware corporation
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Exhibit 7.1(d)
[FORM OF] COMPLIANCE CERTIFICATE
Financial Statement Date: ___________ ____, 20__

To:   Regions Bank, as Administrative Agent

Re:   Credit Agreement, dated as of August 24, 2011 (as amended and modified,
the “Credit Agreement”), by and among PIKE ELECTRIC CORPORATION, as the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto, and REGIONS BANK, as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned __________ of the Borrower hereby certifies as of the date
hereof that [he/she] is the __________ of the Borrower, and that, in [his/her]
capacities as such, [he/she] is authorized to execute and deliver this
certificate (this “Compliance Certificate”) to the Administrative Agent on the
behalf of the Borrower, and that:
[Use following paragraph 1 for Fiscal Year-end financial statements:]
1. The year-end audited financial statements required by Section 7.1(a) of the
Credit Agreement for the fiscal year ended as of the above date, together with
the report of independent certified public accountants of recognized national
standing and the written statement required by such section, were filed with the
U.S. Securities and Exchange Commission on __________ ____, 20__. Such financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at the applicable
dates and the consolidated results of their operations, stockholders’ equity and
cash flows reflected therein, and shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officers, as the case may be, and disclosed
therein).
[Use following paragraph 1 for Fiscal Quarter-end financial statements:]
1. The unaudited financial statements required by Section 7.1(b) of the Credit
Agreement for the fiscal quarter ended as of the above date were filed with the
U.S. Securities and Exchange Commission on __________ ____, 20_. Such financial
statements present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at the applicable
dates, subject to changes resulting from audit and normal year-end adjustments.
2. I have reviewed and am familiar with the terms of the Credit Agreement, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and the
other Credit Parties during the accounting period covered by the financial
statements described in paragraph 1 above.

 





--------------------------------------------------------------------------------



 



3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in detail, the nature of the condition
or event, the period during which it has existed and the action which the
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.
4. The financial covenant analyses and information set forth on Annex A hereto
are true and accurate in all material respects on and as of the date of this
Compliance Certificate.
5. Set forth on Annex B are the book values of the Vehicles owned by the Credit
Parties as of the first and last day of such fiscal period and the aggregate
number of Vehicles owned by the Credit Parties on such dates, the aggregate
number of Vehicles acquired by the Credit Parties during such fiscal period and
the aggregate number of Vehicles disposed of during such fiscal period.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

            By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



Annex A
TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING __________ ____, 20_____.
COVENANT CALCULATIONS
(see attached)

 





--------------------------------------------------------------------------------



 



ANNEX B
TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING __________ ____, 20_____.
SUMMARY OF VEHICLES
(see attached)

 





--------------------------------------------------------------------------------



 



Exhibit 10.5
[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Reference is made to that certain Credit Agreement, dated as of August 24, 2011
(as amended and modified, the “Credit Agreement”), by and among PIKE ELECTRIC
CORPORATION, as the Borrower, certain Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and REGIONS BANK, as Administrative Agent and Collateral Agent, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

                 
1.
  Assignor:                                               
 
               
2.
  Assignee:                                               
 
               
3.
  Borrower:     Pike Electric Corporation
 
                4.   Administrative Agent: Regions Bank, as the Administrative
Agent under the Credit Agreement
 
                5.   Credit Agreement: Credit Agreement dated as of August 24,
2011 by and among the Borrower, certain Subsidiaries of the Borrower from time
to time party thereto, as Guarantors, the Lenders from time to time party
thereto, and Regions Bank, as Administrative Agent and Collateral Agent

 





--------------------------------------------------------------------------------



 



    Section 1. Assigned Interest:

                      Amount of             Revolving         Revolving  
Commitments/     Revolving   Commitments/Revolving   Revolving Loans    
Commitment   Loans for all Lenders   for all Lenders     Percentage Assigned  
$______________
               
$______________
               
$______________
               

Effective Date: ___________, 20_____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

    Section 2. Notice and Wire Instructions:

                                  [NAME OF ASSIGNOR]             [NAME OF
ASSIGNEE]     Notices:           Notices:
 
                               
 
                           
 
                               
 
                           
 
                               
 
                           
 
  Attention:                   Attention:
 
  Telecopier:                   Telecopier:
 
                                with a copy to:           with a copy to:
 
                               
 
                           
 
                               
 
                           
 
                               
 
                           
 
  Attention:                   Attention:
 
  Telecopier                   Telecopier:
 
                                Wire Instructions:           Wire Instructions:

[Signatures on Following Page]

 





--------------------------------------------------------------------------------



 



The terms set forth in this Assignment are hereby agreed to:

          ASSIGNOR:  [NAME OF ASSIGNOR]
      By:           Title:   

          ASSIGNEE:  [NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:
REGIONS BANK, as
Administrative Agent

         
By:
       
 
 
 
   

[Consented to:
PIKE ELECTRIC CORPORATION,
a Delaware corporation

         
By:
       
 
 
 
Name:    
 
  Title:]1    

 

      1   To be added only if the consent of the Borrower and/or other parties
is required by the terms of the Credit Agreement.

 





--------------------------------------------------------------------------------



 



ANNEX 1 TO
ASSIGNMENT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, each other Credit Party or any other Person obligated in respect of
any Credit Document or (iv) the performance or observance by the Borrower, each
Credit Party or any other Person of any of their respective obligations under
any Credit Document.

  1.2   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. THIS
ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

8.8-1